               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 1 of 114



                              IN THE UNITED STATES DISTRICT COURT                           FILED
                                                                                        U.S. DISTRICT COURT  -.
                             FOR THE EASTERN DISTRICT OF ARKANSAS                   EASTERN DISTRICT ARKANSAS
                                        CENTRAL DIVISION
                                                                                            DEC 2 0 2019
I SQUARE MANAGEMENT LLC and                         §                                                                 •
ARKANSAS KNOXVILLE HOTEL, LP                        §                           ~A~ES~~
                                                                                y                          DEP LERK
     Plaintiffs,                                    §
                                                    §
v.                                                  §       CIVIL NO        J,f: I tf--o/-1;l;J.-TM
                                                    §
MCGRIFF INSURANCE SERVICES, INC.,                   §   This case assigned to District Ju~ge       Mrtd~
    Defendant                                       §   and to Magistrate Judge ____    Y{pJ.-.,;;...;i,___ _ __

                                      NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         Pursuant to 28 U.S.C. § 1446, Defendant McGriff Insurance Services, Inc. ("McGriff') files

this Notice of Removal, removing the civil action captioned I Square Management LLC and Arkansas

Knoxville Hotel, LP v. McGriff Insurance Services, Inc., Cause No. 60CV-19-8063, from the Circuit

Court of Pulaski County, Arkansas, Second Division (the "State Court Action") to the United States

District Court for the Eastern District of Arkansas. The United States District Court has subject matter

jurisdiction over this case under 28 U.S.C. § 1332. In accordance with 28 U.S.C. § 1446(a), McGriff is

attaching copies of all process, pleadings and orders in the State Court Action as Exhibit A. Further,

this matter is being removed to the U.S. District Court for the Eastern District of Arkansas, Central

Division, because this Court is the court for the district and division embracing the place where such

action is pending, i.e., Pulaski County, Arkansas. As grounds for removal of this action, McGriff

states as follows:

                                   I. STATEMENT OF THE CASE

         1.       Plaintiffs I Square Management LLC ("I Square") and Arkansas Knoxville Hotel, LP

("Arkansas Knoxville Hotel") (collectively, "Plaintiffs") initiated the State Court Action on November



NOTICE OF REMOVAL                                                                                     Page I
16254196V.I 046927/1168513
               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 2 of 114



13, 2019, by filing a Complaint in the Circuit Court of Pulaski County, Arkansas, Second Division.

         2.       The Complaint and Summons were served on McGriff on November 20, 2019.

         3.       Plaintiffs assert one cause of action against McGriff for negligence along with damages.

Compl. ,i,i 29-46.

         4.       A jury demand was made by Plaintiffs in the State Court Action. Compl. ,i 45.

                    II. GROUNDS FOR REMOVAL-DIVERSITY JURISDICTION

         A.       Diversity of Citizenship exists between the Parties.

         5.       Based on the information contained within Plaintiffs' Complaint, Plaintiff I Square is an

Arkansas limited liability company, and Plaintiff Arkansas Knoxville Hotel is an Arkansas limited

partnership.      Compl. ,i,i 1-2.   The citizenship of a partnership and limited liability company is

determined by the citizenship of each member of the entity, not by the state where the entity was

organized. Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990) (limited partners); Siloam Springs

Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (LLC members). Upon

information and belief, all of Plaintiffs' members were citizens of the State of Arkansas at the time the

State Court Action was filed and remain so at the time of filing this Notice of Removal. Therefore,

Plaintiffs are each citizens of Arkansas.

         6.       McGriff is and has been a citizen of North Carolina because it is incorporated under the

laws of the State of North Carolina and its principal place of business is North Carolina. See Exhibit B.

A corporation is considered a citizen of (1) every U.S. state where it is incorporated, and (2) the U.S.

state whether it has its principal place of business. 28 U.S.C. § 1332(c)(l). Therefore, McGriff is a

citizen of North Carolina and is not an Arkansas corporation as alleged in the Complaint. See Compl.




NOTICE OF REMOVAL                                                                                   Pagel
l6254l96V.I 046927/1168513
               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 3 of 114




         7.       Since Plaintiffs are citizens of Arkansas and McGriff is a citizen of North Carolina, the

parties are of completely diverse citizenship. See 28 U.S.C. §§ 1332(a), 1332(c)(l), 144l(b).

         B.       The Amount in Controversy exceeds $75,000.00, Exclusive of Interest and Costs.

         8.       By virtue of Plaintiffs' Complaint, the amount in controversy exceeds Seventy-Five

Thousand Dollars ($75,000). The Complaint alleges that "[t]he total value of the destroyed inventory

exceeds $1,143,846.53." Compl. ,I 11. Further, the Complaint states that "I Square's losses include ..

. lost revenue from its management of the Project" and "Arkansas Knoxville Hotel's losses include the

destruction of its inventory, related replacement expenses, business interruption and other related

expenses." Compl. ,J,J 41-42 (emphasis added).

         9.       Removal of this action is therefore proper under 28 U.S.C. § 1332, which provides that

"[t]he district court shall have original jurisdiction of all civil action where the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between- (1) citizens of

different States ...." as it is a civil action between citizens of different states and the amount placed

in controversy well exceeds the sum of $75,000. 28 U.S.C. § 1332.

         C.       Removal is Timely.

         10.      McGriffs removal complies with Section 1446(b) in that the removal was timely made.

McGriffs Notice of Removal was filed within 30 days of McGriff being served with Plaintiffs'

Complaint in the State Court Action, on November 20, 2019. 28 U.S.C. § 1446(b)(l).

         11.      Based on review of the official state court file, no other defendants have been named,

served with process, or entered an appearance in this case.

         12.      Contemporaneous with the filing of this Notice of Removal, written notice of the filing

of this Notice has been delivered to all parties who have appeared in this action, through their counsel

ofrecord, and a copy of this Notice has been filed with the Circuit Court of Pulaski County, Arkansas.



NOTIO: OF REMOVAL                                                                                   Page3
16254196V.I 046927/1168513
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 4 of 114




                                             III. PRAYER

         McGriff respectfully requests that this Notice of Removal be filed, this Court assume full

jurisdiction of this cause, that case no. 60CV-19-8063 be removed from the Circuit Court of Pulaski

County, State of Arkansas, to the docket of this Honorable Court, that further proceedings in the

Circuit Court of Pulaski County, Arkansas, Second Division, be stayed, and for such other and further

relief to which it may be justly entitled.




                                                   Karly D odine
                                                   Attome -in-Charge
                                                   Arkansas State Bar No. 2011123
                                                   krodine@kilpatricktownsend.com
                                                   Christin J. Jones
                                                   Arkansas State Bar No. 2017001
                                                   cjones@kilpatricktownsend.com
                                                   KILPATRICK TOWNSEND & STOCKTON LLP
                                                   2001 Ross Avenue, Suite 4400
                                                   Dallas, Texas 75201
                                                   Tel: (214) 922-7100
                                                   Fax: (214) 279-9277

                                                   Betsy Baker
                                                   Arkansas State Bar No. 2010128
                                                   bbaker@roselawfirm.com
                                                   Byron J. Walker
                                                   Arkansas State Bar No. 2002114
                                                   bwalker@roselawfirm.com
                                                   ROSE LAW FIRM
                                                   120 E. 4th Street
                                                   Little Rock, AR 72201
                                                   Tel: (501) 375-9131
                                                   Fax: (501) 375-1309

                                             ATTORNEYS FOR DEFENDANT
                                             MCGRIFF INSURANCE SERVICES, INC.




NOTICE OF REMOVAL                                                                              Page4
16254196V.1 046927/1168513
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 5 of 114



                                  CERTIFICATE OF SERVICE

       I, Betsy Baker, certify that a true and correct copy of the foregoing has been served upon all
counsel of record via us mail, postage prepaid, and/or electronic mail on this 20th day of December,
2019.

         Jay Bequette
         Cody Kees
         BEQUETTE, BILLINGSLY & KEES, P.A.
         425 West Capitol Avenue, Suite 3200
         Little Rock, AR 72201-3469
         jbequette@bbpalaw.com
         ckees@bbpalaw.com
         Counsel for Plaintiffs




                                                   Bet~




NOTICE OF REMOVAL                                                                              Page5
16254196V.I 046927/1168513
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 6 of 114




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

I SQUARE MANAGEMENT LLC and                               §
ARKANSAS KNOXVILLE HOTEL, LP                              §
    Plaintiffs,                                           §
                                                          §
v.                                                        §        CIVIL NO _ _ _ _ _ __
                                                          §
MCGRIFF INSURANCE SERVICES, INC.,                         §
    Defendant                                             §


                                       INDEX OF DOCUMENTS
                                   FILED IN STATE COURT RECORD

         The following is a list of all documents included in the State Court record:

1.       11/13/19            Plaintiffs' Complaint with Exhibits
2.       11/13/19            Summons Issued to Defendant
3.       11/13/19            Entry of Appearance (Keith Billingsley)
4.       11/13/19            Entry of Appearance (Jay Bequette)




                                                          krodine@kilpatricktownsend.com
                                                          Christin J. Jones
                                                          Arkansas State Bar No. 2017001
                                                          cjones@kilpatricktownsend.com
                                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                          2001 Ross Avenue, Suite 4400
                                                          Dallas, Texas 75201
                                                          Tel: (214) 922-7100
                                                          Fax: (214) 279-9277




                                            EXHIBIT "A"

INDEX OF DOCUMENTS FILED IN STATE COURT RECORD                                          PAGE   1
16333717V.l 046927/1168513
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 7 of 114




                                                     Betsy Baker
                                                     Arkansas State Bar No. 2010128
                                                     bbaker@roselawfirm.com
                                                     Byron J. Walker
                                                     Arkansas State Bar No. 2002114
                                                     bwalker@roselawfirm.com
                                                     ROSE LAW FIRM
                                                     120 E. 4th Street
                                                     Little Rock, AR 72201
                                                     Tel:    (501) 375-9131
                                                     Fax: (501) 375-1309

                                                 ATTORNEYS FOR DEFENDANT
                                                 MCGRIFF INSURANCE SERVICES, INC.




INDEX OF DOCUMENTS FILED IN STATE COURT RECORD                                        PAGE2
16333717V.1 046927/1168513
         Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 8 of 114
                                                                                    ELECTRONICALLY FILED
                                                                                          Pulaski County Circuit Court
                                                                                    Terri Hollingsworth, Circuit/County Clerk
                                                             2019-Nov-13 12:23:27
                                                                S0CV-19-8063
             IN THE CIRCUIT COURT OF PULASKI COUNTY. ARKAN ~AS C06D02 : 7 Pages
                                      - - - - DIVISION

I SQUARE MANAGEMENT LLC and
ARKANSAS KNOXVILLE HOTEL, LP                                                         PLAINTIFFS

       v.                     CASE No. CV-2019-- - - - -

MCGRIFF INSURANCE SERVICES, INC.                                                     DEFENDANT

                                          COMPLAINT

       Come now the Plaintiffs, I Square Management LLC and Arkansas Knoxville Hotel, LP,

by and through their attorneys, Bequette, Billingsley and Kees, P.A., and for their Complaint, state:

                                         I.     PARTIES

       1.      Plaintiff I Square Management LLC ("I Square") is a limited liability company

doing business in the State of Arkansas. I Square's Manager and Registered Agent is Shashwat

Goyal. ("Goyal"). Goyal is Chairman and Chief Executive Officer of I Square.

       2.      Plaintiff Arkansas Knoxville Hotel, LP ("Arkansas Knoxville Hotel") is a limited

partnership with its principal address in Little Rock, Pulaski County, Arkansas. Its registered agent

is Heather Michelle Sanders, 1 Information Way, Suite 200, Little Rock, Arkansas.

       3.      Defendant McGriffinsurance Services, Inc. ("McGriff') is an Arkansas corporation

doing business in Arkansas. McGriffs registered agent is The Corporation System, 124 West

Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

                               II.    JURISDICTION AND VENUE

       4.      This is a cause of action in negligence related to errors and omissions by McGriff

and its agents which occurred in Pulaski County, Arkansas.

       5.      All parties conduct business and have offices in Pulaski County, Arkansas.

       6.      Jurisdiction and venue is proper before this Court.


                                         A-1
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 9 of 114




                                           III.       FACTS

        7.     I Square is a hospitality and management company that manages hotels and other

properties in multiple states.

        8.     I Square managed a Marriott Hotel ("Marriott") renovation project in Knoxville,

Tennessee (the "Project"). The Marriot Hotel is owned by Arkansas Knoxville Hotel.

       9.      The Project included a floor-by-floor renovation of the Marriott, located at 501 East

Hill A venue, Knoxville, Tennessee. A nearby warehouse was rented for storage of inventory

owned by Arkansas Knoxville Hotel, which was to be used to by the refurbished Marriott. The

warehouse was located at 1605 Prosser Road, Knoxville, Tennessee.

        10.    In the course of the Project a large rainstorm caused flooding in the Knoxville area,

which resulted in a substantial loss on or around February 23, 2019 to inventory owned by

Knoxville Hotel and stored at the warehouse. The inventory was necessary for the Project.

        11.      The total value of the destroyed inventory exceeds $1,143,846.53.

        12.    At the time of the loss, I Square had an ongoing relationship with McGriff for its

insurance needs, dating back at least two years prior to the loss. Goyal, had continuous and ongoing

communications with Nicholas Hall, who at all times relevant to the allegations in this Complaint

served as McGriff s account executive for I Square and worked closely with I Square for its ongoing

insurance needs.

        13.    Hall had ongoing communications with Goyal regarding the insurance needs for I

Square and for the Project, including Hall advising I Square of the specific insurance that was

needed for the Project.

        14.    Hall was supervised by John Pierron ("Pierron"), the senior vice president for

McGriff.




                                                  2
        Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 10 of 114




       15.     McGriff procured for I Square an insurance policy through The Liberty Mutual Fire

Insurance Company ("Liberty Mutual"), policy number YU2-L9L-467767-l 18, issued to I Square,

for insurance coverage for the Project. The policy included flood loss coverage. A complete and

certified copy of the policy is not presently available to Plaintiffs, but is in the possession of

McGriff, as it procured the policy for I Square.

        16.    The schedule of locations covered under the policy for flood coverage included the

Marriot Hotel at 501 East Hill Avenue, Knoxville, Tennessee, the location of the Project.

See Liberty Mutual Commercial Policy, hereto attached as Exhibit 1.

       17.     It was I Square's reasonable belief that it had insurance coverage, including flood

coverage, for all aspects of work being before performed on the Project, as represented to it by

McGriff.

       18.     Unbeknownst to I Square, McGriff had ill-advised I Square of its insurance needs

for the Project; as such, I Square did not have insurance to cover the flood loss.

        19.    Arkansas Knoxville Hotel owned the inventory damaged by the loss and was an

additional insured on the policy personnel the location schedule to the policy.

       20.     Liberty Mutual advised I Square in a May 1, 2019 letter ("the Denial Letter") that

the loss at issue was not covered because the property damaged by the flood was located at a storage

warehouse at 1605 Prosser Road in Knoxville, Tennessee, not on site at the Marriott, hereto

attached as Exhibit 2.

       21.     Hall was aware that the Project involved a floor-by-floor renovation of the Marriott,

which remained in operation during construction. Hall was aware the floor-by-floor renovation

included extensive remodeling and the addition of new furniture and fixtures. Hall knew this

inventory was being stored at an off-site warehouse capable of storing large quantities of inventory




                                                   3
        Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 11 of 114




in climate-controlled facilities. With this knowledge, Hall advised I Square as to the specific

insurance I Square needed for the Project to ensure full coverage in the case of a loss.

        22.     Hall was directly informed by agents of financial investors for the Project that a

builder's risk policy was necessary for I Square. Hall assumed the duty to locate the price for such

a policy and initiated the application process for I Square.

        23.     Hall contacted Liberty Mutual about a builder's risk policy and came to the

enormous and ill-advised conclusion that such a policy was not necessary, because Hall had

determined that I Square's general liability policy with Liberty Mutual would provide full property

limit protection to the Project in the event of a loss.

       24.      Hall ultimately advised I Square, in writing, that a builder's risk policy was not

necessary for the Project and that the Project was fully covered in the event of a loss.

       25.      I Square relied on Hall's representations, as I Square had previously relied on Hall

for the insurance needs of I Square in connection with its multiple other ongoing hotel renovation

projects, all if which also included off-site storage of inventory. Through McGriffs course of

dealings with I Square it was fully aware inventory was being stored off-site for the other hotel

renovation projects.

       26.      Hall, acting for McGriff, and with the knowledge of his supervisor, Pierron,

researched and investigated the specific insurance that was needed for the Project and came to the

mistaken conclusion that a builder's risk policy was not necessary and the Liberty Mutual general

liability policy in place was sufficient to protect I Square in event of a loss. Hall communicated

this in writing to Goyal and his representations were relied on.

       27.      Hall was ultimately wrong in his advice to I Square, which resulted in I Square and

Arkansas Knoxville Hotel not having sufficient coverage for the loss sustained at the Project.




                                                    4
         Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 12 of 114




         28.    The negligence on the part of Hall, an agent for McGriff, has resulted and continues

to result in substantial damages to I Square and Arkansas Knoxville Hotel.



                                     COUNT I - NEGLIGENCE

         29.    Plaintiffs incorporate by reference all allegations contained in the preceding

paragraphs, verbatim herein.

         30.    I Square had an ongoing relationship with McGriff for its insurance needs for at

least two years prior to the loss at issue.

         31.    I Square and McGriff were in a special relationship, as evidenced by their ongoing

relationship over a long period of time, with Hall knowledgeable ofl Square's business affairs and

the work being performed on the project owned by Arkansas Knoxville Hotel.

         32.    Hall regularly gave advice to I Square as to its insurance needs and advised it in

maintaining proper coverage for I Square, which included coverage for the Arkansas Knoxville

Hotel.

         33.    McGriff entered into a special relationship with I Square and owed it a duty to

protect I Square's interest as to its insurance needs.

         34.    Based on the special relationship between McGriff and I Square and the duty owed

by McGriff to I Square, I Square reasonably relied on McGriff's representations that a builder's

risk policy was not necessary for the Project.

         35.    But for the erroneous advice of Hall, an agent of McGriff, I Square would have

purchased a builder's risk policy, which it desired to do and as a result would have had adequate

insurance coverage for the loss to the Project.

         36.    The acts and omissions of McGriff and Hall have substantially damaged I Square

and Arkansas Knoxville Hotel.


                                                   5
        Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 13 of 114




                                        COUNT II - DAMAGES

        37.       Plaintiffs reassert each and every allegation contained in the preceding paragraphs,

verbatim herein.

        38.       I Square's and Arkansas Knoxville Hotel's damages are a direct result and were

proximately caused by the acts and/or omissions of McGriff.

        39.       The Project is currently suspended due to the loss of inventory and the lack of any

insurance proceeds to replace the inventory, in order that the Project could continue.

        40.       The suspension of the Project has caused investors of the Project to withdraw future

funding and investment.        Subcontractors on the Project have filed separate lawsuits seeking

payment, which has caused Plaintiffs to incur legal expenses.

        41.       I Square's losses include, but are not limited to, lost revenues from its management

of the Project.

        42.       Arkansas Knoxville Hotel's losses include the destruction of its inventory, related

replacement expenses, business interruption and other related expenses.

       43.        Plaintiffs' losses continue to accrue and will be proven at trial.

       44.        Plaintiffs reserve the right to amend their Complaint, add parties, add claims,

conduct discovery and plead further.

       45.        Plaintiffs demand trial by jury on all matters triable by jury.

       46.        Plaintiffs seek their attorney's fees and costs to the extent they are available under

applicable law.

        WHEREFORE, Plaintiffs, I Square Management LLC and Arkansas Knoxville Hotel, LP,

pray that their Complaint be granted, all their damages, together with all costs and post-judgment

interest as set forth hereinabove and all other proper relief to which they are entitled.




                                                     6
Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 14 of 114




                           Respectfully submitted,

                           BEQUETTE, BILLINGSLEY & KEES, P.A.
                           425 West Capitol Avenue, Suite 3200
                           Little Rock, AR 72201-3469
                           Telephone: (501) 374-1107
                           Fax: (501) 374-5092
                           E-mail: ckees@bbpalaw.com

                           By: Cody Kees
                               Jay Bequette, Bar Number 87012
                               Cody Kees, Bar Number 2012118

                                  Attorneys for Plaintiffs




                              7
  Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 15 of 114
                                                                                       ELECTRONICALLY FtLED
                                                                                             Pulaski County Circuit Court
                                                                                       Terri Hollingsworth, Circuit/County Clerk
                                                                                          2019-Nov-13 12:23:27
                                                                                             S0CV-19-8063
                                                                                           C06D02 : 89 Pages




                                            Libertx
                                            Mutual®

      COMMERCIAL POLICY

                  YU2-L9L-467767-118


                  I SQUARE MANAGEMENT LLC
                  1 INFORMATION WAY STE 200
                  LITTLE ROCK AR 72202-2290




Liberty Mutual is the marketing name for the property and casualty insurance operations of Liberty
Mutual Group Inc. Products may be written in the following stock insurance company subsidiaries
of Liberty Mutual Group Inc.:
         Liberty Mutual Insurance Company
         Liberty Mutual Fire Insurance Company
         Liberty Insurance Corporation
         LM Insurance Corporation
         The First Liberty Insurance Corporation
         Liberty Insurance Company of America
         Liberty Surplus Insurance Corporation
         Liberty County Mutual Insurance Company
         Wausau Business Insurance Company
         Wausau Underwriters Insurance Company
         Employers Insurance Company of Wausau

Not all products and coverages are available in all companies or jurisdictions.




LIL 90 02 01 12                   © 2011, Liberty Mutual Group. All rights reserved.                     Page 1 of 1
               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 16 of 114

/




    Policy Number YU2-L9L-467767-118
    Issued by     Liberty Mutual Fire Insurance Company

                                             ANNUAL MEETING NOTICE

    Your policy is issued by a stock insurance company subsidiary of the liberty Mutual Holding Company Inc., a
    Massachusetts mutual holding company. The named insured first named in the Declarations is a member of
    Liberty Mutual Holding Company Inc.

    As a member of Liberty Mutu~i Holding Company Inc., the named Insured first named is entitled, among other
    things, to vote either in person or by proxy at the annual meeting or special meetings of said company. The
    Annual Meeting of Liberty Mutual Holding Company Inc. Is at its offices located at 175 Berkeley Street, Boston,
    Massachusetts, on the second Wednesday in April each year at ten o'clock In the morning.

    Members of Liberty Mutual Holding Company Inc. may request. a copy of the company's annual financial
    statements, which are posted on Liberty Mutual's website at www.libertymutual.com or by writing to Liberty Mutual
    Holding Company Inc., 175 Berkeley Street, Boston, Massachusetts, 02116, Attention: Corporate Secretary.

                                             PARTICIPATING PROVISION

    You may be eligible to participate in the distribution ofsurplus funds of the company through any dividends that
    may be declared for this policy. A declaration or payment of dividends is not guaranteed. The amount of any
    dividends that may be declared shall be to the extent, and upon th~ conditions fixed and determined by the Board
    of Directors and in compliance with any laws that apply.

    In witness whereof, the company has caused this policy to be signed by Its President and its Secretary.




                                                                                       (800)
                                                                                     362-0000

                                                                            i'
                                                                            j


                                                                                 l
                                                                                 f      P0LJCV   #


                                                                                     24 hour1 a day                     (
                                                                            1        365 day, a yenr




    LIL 90 04 06 13                    0 2013 Liberty Mutual Insurance. All rights reserved                      Page 1 of I
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 17 of 114




                                                                                                   ~Libertx
                                                RM SELEC'fl'M POLICY
                                                                                                   \P Mutual.    INSURANCE


                                            POLICY REFERENCE INDEX
This INDEX is to help you read your Policy. It is not a part of the Policy and is in no way a substitute for reading your entire
Policy.

Your Policy may or may not include all of the forms, endorsements, coverages and provisions listed in this INDEX. Refer to the
POLICY INDEX, Fonn RM0003, for a list of forms and endorsemen~ that are included on your policy.

PLEASE READ YOUR POLICY CAREFULLY!


                                                                         Form Number                    Beginning on P,ge

ANNUAL MEETING NOTICE                                                      LIL 9004

POLICY INDEX                                                               RM0003

STATE OR MUNICIPAL TAXES, SURCHARGE AND                                     RM000S
OTHER MISCELLANEOUS CHARGES SUMMARY

DECLARATIONS                                                                RMI000
    Named Insured and Mailing Address
                                                         .,
     Policy Period

    Policy Premium

    A. Insuring Agreement                                                                                              2

     B. Coverages                                                                                                      2

     C. Limits of Liability                                                                                            2

     D. Standard Extensions of Coverage                                                                                2

     E. Optional Extensions of Coverage - Sublimits of Liability                                                       2

     F. Equipment Breakdown Coverage                                                                                   3

     G. Deductible and waiting periods                                                                                 4

     Schedule                                                                                                          5 )


COVERAGES                                                                RMI00I
     A. Real Property

     B. Personal Property




                                      0 2013 Liberty Mutual Insurance. All rights reserved.

RM0002 06-13                                                                                                          Page         of 6
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 18 of 114




POLICY REFERENCE INDEX- (CONTINUED)

                                                                    Form Number            Beginning on Page

COVERAGES- (CONTINUED)                                                  RMI00I

   C. Loss ofBusiness Income

   D. Extra Expense                                                                                  3

   E. 'Equipment Breakdown                                                                           4

EXTENSIONS OF COVERAGE                                                  RM1002

   A. Standard Extensions of Coverage

         1. Accounts Receivable                                                                      1
         2. Arson Reward                      .                                                      2·
         3. Computer Virus and Denial of Access                                                      2
         4. Debris Removal Expense                                                                   3
         S. Deferred Payments                                                                        3
         6. Duty to Defend                                                                           3
         7. ExtendedPeriod of Restoration                                                            4
         8. Fire Department Charges                                                                  4
         9. FiDeArts                                                                                 4
        10. Fungus Cleanup Expense                                                                   4
        11. _Installation ·of Personal Property or Personal Property of Others                       5
        12. Lock and Key Replacement                                                                 5
        13. Personal Property of Employees                                                           5
        14. Plants, Trees or Shrubs                                                                  5
        1S. Pollution Cleanup Expense                                                                5
        16.   Professional Fees                                                                      6
        17. Removal                                                                                  6

   B. Optional Extensions of Coverage                                                                6

         1. Course of Construction                                                                   6
         2. Errors and Omissions                                                                     7
         3. Exhibitions, Expositions, Fairs or Trade Shows                                           7
         4. Miscellaneous Locations                                                                  7
         S.   New Locations                                                                          7
         6.   Demolition Cost, Increased Construction Cost and Operation ofBuilding_Laws             8
         7.   Salespeople                                                                            8
         8.   Transit                                                                                9
         9.   Unscheduled Locations                                                                  9

EXCLUSIONS                                                              RMI003

   A.    GROUP A EXCLUSIONS                                                                           l

   B. GROUP B EXCLUSIONS                                                                             3

PROPERTY NOT COVERED                                                    RM1004

VALUATIONS                                                              RMIO0S

   A. Replacement Cost                                                                               1


RM0002 06-13                                                                                      Page 2 of 6
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 19 of 114




POLICY REFERENCE INDEX- (CONTINUED)

                                               Form Number          Beginning on Page
                                                                                         f

VALUATIONS - (CONTINUED)                         RM1005

   B. Actual Cash Value                                                       1

   c.   Other Valuations                                                      2

CONDmONS                                         RM1006

   A. Abandonment of Property

   B. Appraisal

   c.   Assignment

   D. Brands and Labels                                                        I

   E. Breach of Condition                                                      1

   F. Cancellation                                                             1

   G. Change ofTenns                                                           2

   H. Collection from Others                                                   3
                                                                     ,·
   L Concealment, Misrepresentation or Fraud                                   3

   J. Inspection                                                               3

   K. Liberalization                                                           3

   L. Loss Payee                                                               3

   M. Mortgage Holders                                                         4

   N. No Benefit to Bailee                                                     4

   0. No Reduction by ,Loss                                                    4

   P. Nonrenewal                                                               4

   Q.   Other Insurance                                                        5

   R. Our Options                                                              5

   s.   Pair, Set or Parts                                                     5

   T.   Payment of Loss                                                        5

   u. Policy Period and Territory                                              6

   v.   Recovered Property                                                     6

   W. Right to Adjust with Owner                                               6


RM0002 06- 13                                                              Page 3 of 6
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 20 of 114




POLICY REFERENCE INDEX- (CONTINUED)

                                               Form Number           Beginning on Page

CONDmONS - (CONTINUED)                           RMI006

   X. Subrogation                                                              6

   Y. Suit                                                                     6

   z.   Suspension                                                             7

 A.A.   Titles of Paragraphs                                                   7

 B.B. Vacancy                                                                  7

 c.c.   Your Duties After a Loss                                               8

DEFINITIONS                                      RM1007

   A. Accident

   B. Actual cash value                                                        1

   c.   Average daily value (ADV)                                              I

   D.   Business income                                                        I

   E. Covered location(s)                                                      2

   F. Covered loss                                                             2

   G. Covered property                                                         2

   H. Data                                                                     2

   I.   Data processing equipment                                              2

   J. Earth movement                                                           2

   K. Effective date                                                           2

   L. Extra expense                                                            2

   M. Fine ~rts                                                                2

   N. First tier wind Counties and Parishes                                    2

   o.   Flood                                                                  3

   P.   Fungus                                                                 3

   Q.   Hail                                                                   3

   R. Limit(s) ofliability                                                     3

   s.   Media                                                                  3


RM0002 06-13                                                                Page 4 of 6
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 21 of 114




POLICY REFERENCE INDEX - (CONTINUED)

                                                Form Number          Beginning on Page

DEFINITIONS - (CONTINUED)                         RM1007

    T. Miscellaneous location(s)                                               3

    U. Mobile equipment or tools                                               4

    V. Named Storm                                                             4

    W. New loeation(s)                                                         4

     X. NewMadrid                                                              4

     Y. Object(s)                                                              4

     Z. Oeeurrenee                                                            .5

 A.A. Perils insured against                                                   5

 B.B. Period of restoration                                                     s
  C.C. Perishable goods                                                        6

  D.D. Personal property                                                       6

  E.E. Personal property of others                                             6

  F.F. Policy period                                                            1

  G.G. Pollutant(s)                                                             1

  H;H. Pollution                                                                1

 . I.I.   Puget Sound                                                           1

  J.J.    Real property                                                         1

  K.K. Replacement cost                                                         1

  L.L. Second tier wind Counties and Parishes                                   1
  M.M. Sinkhole collapse                                                        1

  N.N. Software                                                                 8

  0.0. Specified perils                                                         8

  P.P.    Transit                                                               8

  Q.Q.    Unscheduled location(s)                                               8

  R.R. Valuable papers and records                                              8

  S.S.    Volcanic activity                                                     9

  T.T.    We, us and our(s)                                                     9

  u.u.    Wind                                                                  9

  V.V. You and your(s)                                                          9
RM0002 06-13                                                                Page S of 6
         Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 22 of 114




POLICY REFERENCE INDEX- (CONTINUED)

                                           Form Number           Beginning on Page

ENDORSEMENTS

   See POLICY INDEX




RM0002 06-13                                                              Page 6 of 6
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 23 of 114




Policy Number YU2-L9L-467767- l l 8

                                                RM SELECTfM POLICY

                                                      POLICY INDEX
TITLE                                                                                               FORM        EDITION
                                                                                                    NO.          DATE

ANNUAL MEETING NOTICE                                                                               LIL 90 04     0613
POLICY REFERENCE INDEX                                                                              RM0002        06-13
POLICY INDEX                                                                                        RM0003        02-11
PRODUCER OF RECORD INFORMATION                                                                      EN4008        01-11
NORTii CAROLINA ADVISORY NOTICE TO POLICYHOLDERS                                                    SNP 32 05     02-13
DECLARATIONS                                                                                        RMI0OO        02-11
COVERAGES                                                                                           RMl0Ol        09-08
EXTENSIONS OF COVERAGES                                                                             RM1002        02-11
EXCLUSIONS                                                                                          RM1003        02-11
PROPERTY NOT COVERED                                                                                RM1004        02-11
VALUATIONS                                                                                          RM1005        02-11
CONDITIONS                                                                                          RM1006        02-11
DEFINITIONS                                                                                         RM1007        02-11
ADDITIONAL NAMED INSURED                                                                            RMll00        01-04
SCHEDULE OF MORTGAGE HOLDERS OR LOSS PAYEES                                                         RM1102        03-08
EARTii MOVEMENT COVERAGE                                                                            RM1106        03-08
FLOOD COVERAGE                                                                                      RMI 108       03-08
INTERRUPTION OF SERVICES COVERAGE EXTENSION                                                         RMlll0        02~11
ADDITIONAL DEDUCTIBLES AND WAITING PERIODS                                                          RM1115        02-11
STANDARD EXTENSIONS AMENDATORY                                                                      RM1119        03-08
CAP ON LOSSES FROM CERTIFIED ACT(S) OF TERRORJSM                                                    RM1144Rl      01-15
ADDITIONAL TYPES OF PROPERTY NOT COVERED AMENDATORY                                                 RM1150        05-12
DEMOLITION COST, INCREASED CONSTRUCTION COST                                                        RM1156        12-12
AND OPERATION OF BUILDING LAWS AM:ENDATORY
ADDITIONAL FIRST TIER WIND COUNTIES AND INDEPENDENT CITIES                                          RM1158        ll-12
(THE STATES OF VIRGINIA TifROUGH AND INCLUDING MAINE)
PROPERTY EXTENSION FOR HOTELS                                                                       RMI 164       01-13
EQUIPMENT BREAKDOWN EXTENSIONS OF COVERAGE                                                          RM1250        03-08
ARKANSAS CHANGES                                                                                    RM1803        10-17
ARKANSAS CHANGES - CANCELLATION AND NONRENEWAL                                                      RMl903        03-08
ARKANSAS NOTICE TO POLICYHOLDERS                                                                    EN4003        01-10
DISCLOSURE - TERRORISM RJSK INSURANCE ACT                                                           EN9052        01-15
POLICYHOLDER NOTICE- COMPANY CONTACT INFORMATION                                                    SNI 90 01     05 12




                        Copyright 201 I, Liberty Mutual Group of Companies - all rights reserved.

RM0003 02-11                                                                                                 Page I of l
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 24 of 114




  Policy number YU2-L9L-467767-l 18



                                                        Important Notice

                                      PRODUCER OF RECORD INFORMATION

  1bis policy has been issued by µs to you through the following producer of record:

  Name and Address of Producer of Record

". MCGRIFF INSURANCE SERVICES, INC
   1500 RIVERFRONT DR

  LITTI...E ROCK, AR 72202-1797




  EN4008 01-11                                                                         Page J of J
                  Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 25 of 114




                                      NORm CAROLINA
                             ADVISORY NOTICE TO POLICYHOLDERS

     North Carolina law requires the following warning:

     WARNING: THIS PROPERTY1 INSURANCE POLICY DOES NOT
     PROTECT YOU AGAINST LOSSES FROM FLOODS, EARTHQUAKES,
     MUDSLIDES, MUDFLOWS, LANDSLIDES, WINDSTORM OR HAIL.
     YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT
     TO DISCUSS YOUR OPTIONS FOR OBTAINING COVERAGE FOR
     THESE LOSSES. THIS IS NOT A COMPLETE LISTING OF ALL OF THE
     CAUSES OF LOSSES NOT COVERED UNDER YOUR POLICY. YOU
     SHOULD READ YOUR ENTIRE POLICY TO UNDERSTAND WHAT IS
     COVERED AND WHAT IS NOT COVERED.
     In conjunction with the foregoing (and reviewing the entire policy), note that this policy may incl~de one (1) or more of the
     following fonns or endorsements,
                         ..,           which provide certain coverage:

     Fonn RMl 105, EARTH MOVEMENT SPRINKLER LEAKAGE EXTENSION
     Fonn RMI 106, EARTH MOVEMENT COVERAGE
     Fonn RMI 108, FLOOD COVERAGE

     In addition, with the exception of a deductible, li'?litation, etc. (which will apply if contained in this policy), this policy only
     excludes wind or hail by endorsement (if any).
,.




     SNP 32 OS 02 13                         C 2013 Liberty Mutual Insurance. All rights reserved                                 Page I of 1
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 26 of 114




                                                                                                  ~LibertJ.
                                                                                                   \P Mutual.  INSURANCE


                                          RM SELEC'fl'M POLICY
                                                     DECLARATIONS

Policy number YU2-L9L-467767-l l 8




Named Insured and Mailing Address                                    Form ofBusiness Limited Liability Company
  \
I Square Management Llc
                                                                     Premium Will Be Billed Monthly
1 Information Way Ste 200
Little Rock AR 72202-2290



Policy Period: 09/01/2018 to 09/01/2019 at 12:01 A.M. standard time at above mailing address.

In retwn for the payment of the premium, and subject to all the tenns of this policy, we agree with you to provide the insurance as
stated in this policy.


Premium (Excluding premium for "certified act(s) of terrorism" under the Terrorism Risk Insurance Act
(TRIA), as amended):
Premium for "certified act(s) of terrorism" under the Terrorism Risk Insurance Act (TRIA), as amended:
State or Municipal Taxes, Surcharges and Other Miscellaneous Charges: (See.State or Municipal Taxes, Surcharges
and Other Miscellaneous Charges Summary, Form RM000S, for breakdown)

Total Premiwn/Other Charges for AbovePolicy Period:
The Deposit Premium/Other Charges is:



Issued By: Liberty Mutual Fire Insurance Company




                                                          Authorized Company Representative OR Countersignature (as required)




                           Copyright 2011, Liberty Mutual Group of Companies - all rights reserved.

RM 1000 02-11                                                                                                        Page 1 of 6
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 27 of 114




                                               DECLARATIONS (Continued)


A. Insuring Agreement

   Subject to all the terms and conditions of this policy, we will pay for risks of direct physical loss or damage to covered
   property as a result of an occurrence; unless excluded.

   If this policy provides Equipment Breakdown coverage then subject to all the terms and conditions of this policy we will pay for
   direct physical loss or damage to covered property as a result of an accident to an object, unless excluded.

   This policy consists of the forms and endorsements shown on the POLICY INDEX, Form RM0003, and any endorsements
   attached to the policy. Insurance is provided at those locations and for those coverages and limits of liability shown on the
   Schedule of this fonn. Extensions of coverage, sublimits of liability and deductibles are listed on this form. Endorsements may
   contain separate terms, conditions, deductibles and limits or sublimits of liability.

    Words in bold faced type have special meanings in this policy. They are defined in DEFINITIONS, Form RM1007. These
    definitions apply to this entire policy, and to any endorsements to it. Definitions that apply to individual forms or endorsements
    will be italicized and noted in those forms or endorsements. The names of forms are capitalized (for example, DECLARATIONS).

B. Coverages

    We provide the following coverages if they are marked with an "X". Coverages are provided in accordance with the terms of this
    policy. Terms that apply only to individual coverage forms are set forth in those forms. 1bis policy provides coverage on a
    replacement cost basis for real property, personal property, personal property of others and equipment breakdown except as
    indicated on VALUATIONS, Form RM1005, or any other forms or endorsements attached to this policy.

    (X) Real Property
    (X) Personal Property, including personal property of others
    (X) Equipment Breakdown
    (X) Loss of Business Income
        ( ) Real Property or Personal Property only
        ( ) Equipment Breakdown only
        (X) Real Property or Personal Property and Equipment Breakdown
    (X) Extra Expense
        ( ) Real Property or Personal Property only
        ( ) Equipment Breakdown only
        (X) Real Property or Personal Property and Equipment Breakdown

C. Limits of Liability

    We will not pay more than the applicable limit of liability shown on the Schedule of this form for any one (1) occurrence or any
    one (l) accident covered by this policy, nor will we pay for more than your interest in the lost or damaged property.

D. Standard Extensions of Coverage

    Refer to A. of EXTENSIONS OF COVERAGE, Form RMl 002, for the standard extensions of coverage, inc;:luding sublimits of
    liability, provided by this policy.

E. Optional Extensions of Coverage - Sublimits of Liability
    1. The sublirnits of liability shown in E. 4. below apply to the Optional Extensions of Coverage defined in B. of EXTENSIONS
        OF COVERAGE, Fonn RM1002. Ifno sublimit is shown, no coverage is provided.

    2. If a sublimit is shown in E. 4. below for miscellaneous locations, new locations and unscheduled locations, coverage may
        be limited or excluded elsewhere in this policy or its endorsements.



RMI000 02-1 I                                                                                                          Page 2 of 6
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 28 of 114




                                             DECLARATIONS (Continued)

   3. These sublimits are the most we will pay for any loss covered by these Optional Extensions of Coverage. For miscellaneous
      locations, new locations and llllScheduled locations, the most we will pay for any loss or damage will be the lesser of:
       a. The sublimit shown below for miscellaneous locations, new locations or unscheduled locations; or
       b. The sublimit shown on any individual coverage form or endorsement.

   4. Optional Extensions of Coverage:

       a. $100,000                    Course of Construction;
       b. $See Fonn RMR.M 11          Demolition Cost;

       C.   $See Form RMRMI 1 Increased Construction Cost;
       d. $See Form RMRMI 1 Operation of Building Laws;
       e.   $No Coverage              Errors and Omissions;
       f.   $50,000                   Exhibitions, Expositions, Fairs or Trade Shows;
       g. $50,000                     at each miscellaneous location;
       h. $2,500,000                  at each new location, for up to 90 days from the date such new location(s) is first
                                      purchased or rented, whichever isearlier;

       i.   $50,000                   on covered penonal property in the custody of salespeople;
       j.   $50,000                   Transit;
       k.   $No Coverage              at each unscheduled location.

F. Equipment Breakdown Coverage
   1. Equipment Breakdown limit ofliability

       If marked with an "X" the followinglimits ofliability apply:

       (X) See the Schedule of this fonn;

       () See Form Not Applicable; or

       ( ) Limit(s) of liability shown below are separate from any other applicable limit of liability or any sublimit of liability of
            this policy.

            $Not Applicable           Damage to covered object(s), loss of business income, and extra expen~e;
            $Not Applicable           Damage to covered object(s) and loss of business income;
            $Not Applicable           Damage to covered object(s) and extra expense;
            $Not Applicable           Damage to covered object(s);
            $Not Applicable           Loss of business income and extra expense;
            $Not Applicable           Loss of business income;
            $Not Applicable           Extra expense.



RMl000 02-11                                                                                                         Page 3 of 6
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 29 of 114




                                                DECLARATIONS (Continued)

    2.   For equipment breakdown extensions of coverage see EQUIPMENT BREAKDOWN EXTENSIONS OF COVERAGE,
         Form RM1250.
G. Deductible and waiting peri~ds, except as indicated on any other forms or endorsements attached to this policy.

    1. $10,000. Unless marked with an "X" in G. 2., or as provided in G. 3. below, we will not pay ~ess a covered loss from any
       one (1) occurrence exceeds the amount shown.                                                                  '

    2. (X) See ADDITIONAL DEDUCTIBLES AND WAITING PERIODS, Form RMl 115.

    3. Equipment breakdown deductibles or waiting periods will be applied as specified below:
         a.   If you have a combined deductible, we will not pay unless a covered equipment breakdown loss from any one (l)
              accident is more than:

              $See G.l. above           for loss to covered object(s);loss ofbusiness income, and extra expense;
              $Not Applicable           for loss to covered object(s) and loss of business income;
              $Not Applicable           for loss to covered object(s) and extra expense

         b. If one (1) or more deductible amounts are shown below, each will be applied separately.

              $Not Applicable           Covered object(s).
              $Not Applicable           Loss ofbusiness income and extra expense.
              $Not Applicable           Loss of business income.
              $Not Applicable           Extra expense·.

              Not Applicable             times the average dally value of loss of business Income or extra expense
                                         during the period of restoration.

              Not Applicable            hours immediat~ly following tbe accident for loss of business income or
                                        extra expense.
         c.   We will not pay for loss ofbusiness income. extra expense, or, to the extent perishable goods coverage is provided in
              EQUIPMENT BREAKDOWN EXTENSIONS OF COVERAGE, Form RM 1250, unless a covered equipment
              breakdown loss from any one (1) accident to an object exceeds a waiting period ofNot Applicable hours.
              Once the waiting period has been exceeded coverage will begin at the initial time of the interruption, and will be subject
              to the deductibles shown in G. 3.
         d,   () See ADDITIONAL DEDUCTIBLES AND WAITING PERIODS, Form RMI J15.

    Once a deductible or waiting period is exceeded, we will then pay for the excess, up to the applicable limit of liability.

    If a covered loss, invol~es two (2) or more deductibles, we will use no more than the largest of the applicable deductibles except
    as provided in G. 3. b. or the ADDITIONAL DEDUCTIBLES AND WAITING PERIODS, Form RMI 115.




RMl000 02-1 I                                                                                                           Page 4 of 6
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 30 of 114




                                          DECLARATIONS (Continued)
                                                     Schedule

 No.                 Location or Sub-location        Coverage                     Lim.it of Liability
                     AU covered locations             Blanket-Real Property         $95,130,518*
                     including coverage for
                     ·Equipment Breakdown as per      Blanket Personal Property     $24,500,000*
                     Statement of Values on file
                     with us, except as scheduled     Blanket Loss of Business      $16,800,000*
                     below. Insurance does not        Income
                     apply at locations and/or
                     coverages at locations unless    Blanket Extra Expense            $100;000*
                     a specific value is provided
                     byyou.
  +Limits include Equipment Breakdown




RMl000 02-11                                                                          Page 5 of 6
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 31 of 114




                                          DECLARATIONS (Continued)
List of Locations:

Loe#         Address                                  City           State   Zm           Counttx

1            201 South Shackleford Road               Little Rock    AR      72211
                                                                                ,..,.
2            160 Union Ave                            Memphis        TN      38103

3            3121 Bankhead Dr                         Little Rock    AR      72206

4.1          704 W Michigan St                        Stuttgart      AR      72160
             Quality Inn and Suites - 1

4.2          704 W Michigan St                       . Stuttgart     AR      72160
             Quality Inn and Suites - 2

s            501 E Hill Ave                           Knoxville      TN      37915-2516

7            206MethaCt                               Hot Springs    AR      71913-6182
8            103 Lookout Cir                          Hot Springs    AR      71913




RM 1000 02-11                                                                               Page 6 of 6
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 32 of 114




                                                        COVERAGES


A, If coverage for real property is provided as shown inB. Coverages of the DECLARATIONS, Fonn RMIOO0, we will pay for
    a covered loss to your real property at or within one-thousand (1,000) feet of a covered location.

B. If coverage for personal property is provided \l8 shown inB. Coverages of the DECLARATIONS, Form RMI000, we will pay
    for a covered loss to your personal property,· including personal property of others and valuable papers and records, at or
    within one-thousand (1,000) feet of a covered location.

C. If coverage for loss of business income is provided as shown in B. Coverages of the DECLARATIONS, Form RMI 000, we
    will pay for:

    1.   The actual loss ofbushi.ess income you incur during a period of restoration directly resulting from damage by a peril
         insured against to the type of property covered by this policy at a covered location.

    2.   The necessary expenses you incm in excess of your normal operating expenses that reduces your Joss of business income.
         We will not pay more than we would pay if you had been unable to make up lost production or continue operations or
         services.

    3.   The actual loss ofbusiness income you incur if you are denied access to a covered location by order of civil or military
         authority if:

         a. the order results from a covered loss; or

         b.   the order results from damage by a peril insured against to the type of property covered by this policy within one (1)
              statute mile of a covered location.

         This coverage will apply for a period not to exceed twenty-one (21) consecutive days from the date of the order.

    4.   The actual loss ofbusiness income you incur if your ingress to or egress from a covered location is prevented as the
         direct result of a peril insured against to the type of property covered by this policy within one ( l) statute mile of a
         covered location.

         This coverage will apply for a period not to exceed twenty-one (21) consecutive days from the date your ingress or egress
         is first prevented.

    5.   In determining the actual loss ofbusiness income, consideration must be given to:

         a.   The experience of the business before the loss and the probable experience after the loss;

         b. The continuation of only those normal charges and expenses that would have been incurred had no interruption of
              production or suspension of business operations or services happened;

         c.   The demonstration of an actual loss of sales, income, or rental income; and

         d. Any amount recovered, at selling price, for Joss or damage to merchandise that will be considered to have been sold.

    6. We will not pay unless you are wholly or partially prevented from:

         a.   producing goods; or

         b.   continuing business operations or services.



                            Copyright 2008, Liberty Mutual Group of Companies• all rights reserved.

RM l 00 I 09-08                                                                                                          Page I of 4
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 33 of 114




                                                       COVERAGES (Continued)


    7.   You are required to mitigate your loss by:

         a. Making up lost production within a reasonable period of time not limited to the period of restoration.

         b. Continuing business operations or services during the period of restoration.

         c.   Using any property or service:

              (1) owned or controlled by you; or

              (2) obtainable from any other sources.

         d.   Working extra time or overtime.

         e.   Using inventory.

         We will not pay for any loss to the extent it can be reduced through these or any other means whether at a covered
         Jocation or any other location.

    8.   We will not pay for:

         a.   Any loss during any idle period. Idle period includes, but is not limited to, any period when production, operation or
              service would cease or be prevented due to:

              (1) physical damage not insured under this policy on or away from the covered location;

              (2) planned or rescheduled shutdown or maintenance;

              (3) strikes or other work stoppage; or

              (4) any reason other than a covered Joss.

         b.   Any increase in loss due to:

              (1) suspension, cancellation or lapse of any lease, contract, license or order.

              (2) fines or damage for breach of contract for late or non-completion of orders, or for penalties of any nature.

         c.   Any consequential, indirect or remote loss.

         d. Any loss resulting from damage to:

              (1) finished goods manufactured by you, nor for the time required for their reproduction.

              (2) property in transit.

         e.   Any loss or expense recoverable elsewhere in this policy.

    9. The most we will pay for a loss ooder this coverage is the lesser of:

         a.   Your actual loss of business income and necessary expense; or

         b. The applicable limit of liability shown on the Schedule of the DECLARATIONS, Form RMlQOO, or any
              endorsements to this policy.

RM l 00 I 09-08                                                                                                         Page 2 of 4
                Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 34 of 114




                                                         COVERAGES (Continued)


D. If coverage for extra expense is provided as shown in B. Coverages of the DECLARATIONS, F onn RMl 000, we will pay
    for:

    1. The actual extra expense you incur during a period of restoration directly resulting from damage by a peril insured
       against to the type of property covered by this policy at a covered location.

    2.     The actual extra expense you incur if you are denied access to a covered location by order of civil or military authority
           if:

           a.   the order results from a covered loss; or

           b. the order results from damage by a peril insured against to the type of property covered by this policy within one
              (1) statute mile of a covered location. 1

           This coverage will apply for a period not to exceed twenty-one (21) consecutive days from the date. of the order.

    3. We will not pay for:

           a.   Loss of business income.

           b. Costs which would have been incurred in com_lucting your business during the same period pad no covered loss
                happened.

           c.   The cost of pennanent repair or replacement of property that has been damaged or destroyed.

           d. Any loss during any idle period. Idle period includes, but is not limited to, any period when production, operation or
                service would cease or be prevented due to:

                (1) physical damage not insured under this policy on or away from the covered location;

                (2) planned or rescheduled shutdown or maintenance;

                (3) strikes or other work stoppage; or

                (4) any reason other than a covered loss.

           e.   Any increase in loss due to:

                (1) suspension, cancellation or lapse of any lease, contract, license or order.

                (2) fines or damage for breach of contract for late or non-completion of orders, or for penalties of any nature.

           f.   Any consequential, indirect or remote loss.

           g.   Any loss resulting from damage to:

                (1) finished goods manufactured by you, nor for the time required for their reproduction.

                (2) property in transit.·

           b.   Any loss or expense recoverable elsewhere in this policy.




RM 1001 09-08                                                                                                             Page 3 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 35 of 114




                                                     COVERAGES (Continued)


   4. The most we will pay for a loss under this coverage is the lesser of:

         a. Your actual extra expense. or

         b. The applicable limit of liability shown on the Schedule of the DECLARATIONS, FormRMl00O, or any
            endorsements to this policy.

E. If coverage for equipment breakdown is provided as shown in B. Cove~ges of the DECLARATIONS, Form RMl0OO, the
   following provisions apply to loss or damage that results from or is caused by an accill:ent to a cover~d object:

    1. Exclusions B. 8., B. 9., B. 10. and B. 11. in EXCLUSIONS, Form RM1003, do not apply to a covered loss that result
       from an accident to covered object(s).

    2.   We will pay if an accident to covered object(s) causes:

         a. Loss to property you own;

         b, Loss to the property of others in your care, custody or control and for which yo~ are legally liable.

    3.   If direct loss or damage to an electrical object(s) results from the peril of flood we will pay for the amowit you actually
         expend to dry out the object(s).

         Our payment to you will:

         a. Be subject to the applicable direct damagi: limit ofllabllity and deductible as shown in F. 1. and G. 2. of the
            DECLARATIONS, Form RMl000, for damage to covered object(s); and

         b. Not exceed the value of the damaged object(s).




RMJ00I 09-08                                                                                                            Page 4 of 4
                Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 36 of 114




                                              EXTENSIONS OF COVERAGE


· A. Standard Extensions of Coverage
                                   I
      In the event of a covered loss, the coverage provided by this policy is extended as follows:

      1. Accowits Receivable

          a. We will pay up to a limit of liability of $100,000 for the following expenses you incur directly resulting from loss
             or damage by a peril insured against to your records of accounts receivable at a covered location:

                (1) Amounts due you from customers that you are unable to collect;

                (2) Interest charges on any loan to offset amounts you are unable to collect, pending our payment of those amowits;

                (3) Collection expense above your normal collection expense; and

                (4) Reasonable expenses you incur to reestablish your records of accowits receivable.

          b. For the purpot1es of this extension of coverage, the following additional exclusions apply and we will not pay for:

                (1) Any loss that requires an audit or inventory to establish its existence;

                (2) Any fraudulent, dishonest or criminal act done by:

                    (a) Anyone entrusted with. the accounts receivables, including their employees and agents; or

                    (b) Anyone having an interest in the accounts receivable.

                   -This exclusion does not apply to the acts ofa carrier for hire.

                (3) Bookkeeping, accounting, or billing errors or omissions.

                ( 4) Wrongful alteration, falsification, manipulation, concealment, destruction, or disposal of records of accounts
                    receivable, committed to conceal the wrongful giving, taking,_getting, or withholding of money, securities, or
                    other property.

          c,    When records of accounts receivable have been damaged or destroyed, you must use all reasonable efforts, including
                legal action if necessary, to obtain collection of any outstanding accowits receivable, andwe will pay such costs and
                expenses of obtaining collection to the extent they reduce your Joss.

           d. When records of accmmts receivable have been damaged or destroyed, you will use any property or service owned or
              controlled by you or obtainable from other sources in order to reduce your loss.

           e.   If you are unable to accurately determine the amount of outstanding accounts receivable at the time of loss, our
                payment will be calculated in the following manner:

                Your average monthly accounts receivable amount, based on the twelve (12) months preceding the loss, adjusted for
                normal fluctuations in the month in which the loss occurs, or for any demonstrated variance for that month.




                              Copyright 2011, Liberty Mutual Group of Companies. all rights reserved.

   RM 1002 02-11                                                                                                           Page l of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 37 of 114




                                   EXTENSIONS OF COVERAGE (Continued)


      f.    The following will be deducted from the total amount of accounts receivable, regardless of the method used to
            determine that amount:

            (1) Balances for accounts not damaged or affected by the loss;

            (2) Amounts of accounts you are able to reestablish and coUect;

            (3) An allowance for bad debts you are not normally able to collect; and

            (4) All unearned interest and service charges.

   2. Arson Reward

       If one (1) or more covered losses are caused by or result from any fires of a suspicious nature, we will pay a $25,000
       reward to an individual or individuals provided:

       a. The individual(s) report(s) the suspected arsonist to local law enforcement officials; and

            (1) The arsonist is apprehended, brought to trial, and convicted of arson to your covered property; or

            (2) The arsonist is apprehended, confesses and/or pleads guilty to arson to your covered property without going to
                trial.                                        .

       b.   Our payment of this reward will not be increased by:

            (1) The number of individuals reporting the arsonist(s);

            (2) The number of arsonists involved in the covered Joss; or

            (3) The number of covered losses.

       No deductible applies to this extension of coverage.

   3. Computer Virus and Denial of Access

       We will pay up to $25,000 for loss or damage to, or any cost, claim or expense caused by or resulting directly or
       indirectly from any of the following, regardless of any other cause or event that contributes to the loss, damage, cost, claim
       or expense at the same time or in any sequence:

       a. The introduction ofa malicious code, program, virus, worm, Trojan Horse program, macro time or logic bomb or
          similar unauthorized instruction which is designed or intended to damage, corrupt, destroy, distort, or delete any part
            of the system or disrupt its normal operation, into any of the following, whether owned by you or others:

            (1) Data processing equipment, software, data, or media;

            (2) Infonnation repository;

            (3) Hardware or softwar!I based computer operating systems;

            (4) Microprocessors;

            (5) Integrated circuits;

            (6) Computer networks;

RM1002 02-11                                                                                                          Page 2 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 38 of 114




                                    EXTENSIONS OF COVERAGE (Continued)


              (7) Website service; or

              (8) Any other .electronic equipment, computerized equipment, or similar device.

         b. A change in the functionality, availability, operation, use of accessibility to or operation of any of the items described
            in 3. a. (1) - (8) above.

   4. Debris Removal Expense

         a. We will pay for the expense to remove the debris from a covered loss. We will only pay these expenses ifwe receive
            immediate written notice ofthe covered loss and if these expenses are reported to us in writing within
            one-hundred-eighty (180) days of the date of the covered loss.

         b. Debris removal expense is limited to a sublimit of liability of $250,000.

         c.   We will pay up to $25,000 for expenses to remove from a covered location, windblown debris of property not
              covered by this policy.

         d. Debris ·removal expense does not include any costs to clean up or remove pollutants, fungus, bacteria, wet or dry rot,
            or decay.

   5. Deferred Payments

         a. We will pay up to a sublimit of liability of $25,000 for the uncollectable, unpaid balance o:wed you for direct
            physical loss or damage caused by or resulting from a peril insured agilinst to personal property of the type
            covered by this policy that was sold by you under a conditional sale or trust agreement or any installment or deferred
            payment plan after the personal property bas been delivered to your client and is now in their care, custody and
            control.

         b.   In the event ofloss or damage caused by or resulting from a peril insured against to personal property sold under
              any of the payment plans shown in S. a. above, you will use all reasonable effort, including legal action against your
              client, to:

              (1) Collect any outstanding balance due you; or

              (2) Regain possession of the personal property.

         c.   We will not pay for loss ot damage caused by or resulting from:

              (1) A recall of your product This includes but is not limited to your cost to recall, test or to advertise the recall.

              (2) Theft or conversion of your personal property sold under any payment plan shown in 5. a. above by your client
                  after they have taken possession of the personal property.

         d. This extension of coverage only applies to your personal property sold under any of the payment plans shown in 5.
            a. above that is located within the territory of this policy.

         e.   Coverage provided by this extension does not apply if your client continues with their payments.

    6.   Duty to Defend

         We will defend that part of any suit against you involving personal property of others when all of the following
         conditions exist:


RM I 002 02-11                                                                                                            Page 3 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 39 of 114




                                 EXTENSIONS OF COVERAGE (Continued)


      a. The suit seeks payment for physical lo~s or damage to the personal property of others; and

      b. The physical loss or damage is caused by a peril insured against; and

      c.    The physical loss or damage takes place while the personal property of others is in your custody; and

      d. The personal property of others is the type of property covered by this policy.

      We will do so even if such suit is groundless, false or fraudulent, butwe may, without prejudice, :i;nake such investigation,
      negotiation and settlement of any claim or suit, as we deem appropriate.

   7. Extended Period of Restoration

      a. If loss ofbusfuess income coverage is provided, we will pay the actual loss of business income you sustain due to a
         reduction in sales, earnings or rental income that directly results from direct physical loss or damage to your covered
         property by a peril insured against, for the additional time required, when you use reasonable speed, to restore
         your business to the condition it would have been in if no loss had occurred. This additional time starts with the time
         when the period of restoration would end, and continues for no more than sixty (60) consecutive days immediately
         following the period of restoration.

       b. This extension of coverage does not apply if you elect not to either repair or replace your covered property, or to
          resume the operation of your business. For purposes of this extension of coverage the exclusions and restrictions in
          this policy regarding loss of your market share do not apply to any claim made under this extension of coverage.

   8. Fire Department Charges

       We will pay charges you incur when the fire department is called to save or protect covered property from a covered
       loss.

 • 9. Fine Arts

       We will pay up to a sublimit of liability of$100,000 for covered loss to your fine arts. We will not however pay for:

       a. Loss or damage sustained from any repair, restoration, or retouching process;

       b. Breakage of art glass windows, statuary, marble, glassware, bric-a-brac, porcelains, and similar fragile articles, unless
          caused by fire, lightning, aircraft, theft and or ·attempted theft, windstonn, earth movement, flood, explosion,
            vandalism, collision, derailment or overturn of conveyance; or

       c.   Loss or damage to your fme arts while away from a covered location.

   10. Fungus Cleanup Expense

       a. If fungus results from a covered loss due to fire or lightning, we will pay up to the applicable limit of liability for
          the cost and expense:

            (1) To remove fungus from covered property at a covered location;

            (2) To repair or replace any undamaged portion of covered property at a covered location that must be rem.oved to
                gain access to fungus in order to remove it; and

            (3) To test for the presence offungus on covered property at a coverea location after fungus has been removed as
                provided by this extension.


RM1002 02-11                                                                                                          Page 4 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 40 of 114




                                    EXTENSIONS OF COVERAGE (Continued)


       b.     If fungus results from a covered loss due to a peril insured against other than fire or lightning, we will pay up to
              $250,000 for the costs and expenses outlined in 10. a. (1) - (3) of this extension of coverage.

       c.     In order for this extension of coverage to applywe must receive immediate written notice of the covered loss, and
              these costs and expenses must be reported to us in writing within one-hundred-eighty (180) days of the date of the
              covered loss.

       d. The removal and testing for fungus does not include any costs to remove pollutants.

   11. Installation of Personal Property or Personal Property of Others

       We will pay up to $250,000 for direct physical loss or damage by a peril insured against to your personal property, or
       personal property of others, which you have sold wider an installation agreement, ifyour responsibility continues until
       the purchaser accepts the installation. Installation coverage applies to any non-owned location within the policy territory.

   12. Lock and Key Replacement

       a. .   When a master key or grand master key is lost or damaged from a covered loss, we will pay the lesser of:
              (1) The actual cost to replace keys;

              (2) The cost to rekey or reprogram the current locks to accept new keys; or

              (3) When needed, new locks including the installation and reprogramming of the new locks.

       b. The most we will pay in any one (1) occurrence-for this extension of coverage is a sublimit of liability of $25,000.

   13. Personal Property of Employees

       We will pay for loss or damage by a peril insured against to the penonal property (other than vehicles) ofyour
       employees when such property is at a covered location or being used by the employee in the course of employment. We
       will not pay for any loss or damage to such property that occurs at the employee's residence.

   14. Plants, Trees or Shrubs

       We will pay up to a sublimit of liability of$100,000 for a covered loss to plants, trees and shrubs, however loss or
       damage caused by freezing. disease or drought is excluded.

   15. Pollution Cleanup Expense

       a. We will pay to remove pollutants from covered property at a covered location if the pollution results from a
          specified peril, subject to the applicable limit ofliability.

       b.     We will pay up to an annual aggregate limit ofliability of $25,000 to remove pollutants from covered property at
              a covered location, if the pollution results from a peril insured against other than a specified peril.

       c.     If pollution results from a peril insured against, we will pay up to an annual aggregate limit of liability of$25,000:

              (1) To remove pollutants from land, soil, surface or ground water upon, within, beneath or comprising a covered
                  location; or

              (2) For testing performed in the course of extracting the pollutants from covered locations.



RM1002 02-11                                                                                                           Page 5 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 41 of 114




                                   EXTENSIONS OF COVERAGE (Continued)


         We will pay for removal or testing after a covered loss that occurs during the policy period

         We will only pay these expenses ifwe receive immediate written notice of the covered loss and if these expenses are
         reported to us in writing within one-hundred-eighty ( 180) days of the date of the covered loss.

   16. Professional Fees

         a. We will pay up to $25,000 for the reasonable costs you incur, for auditors, architects, accountants and engineers
            whom you hire to prepare and verify the details of a claim from a covered loss.

         b. Professional fees covered under this extension, however, do not include:

             (1) any fees or expenses of attorneys;

             (2) any fees or expenses of public adjusters or any of their subsidiaries or associated entities;

             (3) fees based on a contingency; or

             (4) the cost of your own employees.

   17. Removal

         a. We will pay the reasonable and necessary costs or expenses you incur:

             (1) to remove covered property from locations under imminent threat by a peril insuredl against; arid

             (2) to return the covered property to the original location it had been remov,ed fi;om once the danger by a peril
                 insured against has ended.

         b. When covered property has been removed for this reason, it will be insured against loss or damage from a peril
            insured against at the temporary location according to the following tenns:

             (1) For up to ninety (90) days at each place to which the property has been taken for preservation;

             (2) The applicable limit of liability will apply to each temporary location on a pro rata basis, based on the value
                 your covered property stored at that location bears to the total value ofcovered property originally insured at
                 the location under imminent threat.

    The sublimits ofliability, rewards or other amounts payable under these standard extensions of coverage do not increase and
    are not in addition to any other applicable limit of liability.

B. Optional Extensions of Coverage

   These extensions of coverage apply only if the applicable sublimit of liability is shown in E. Optional Extensions of Coverage
   - Sublimits of Liability of the DECLARATIONS, Form RMlOOO.

    1.   Course of Construction

         a. We will pay for direct physical loss or damage to real property of the type insured by this policy, including new
            additions and buildings at an existing covered location, that you begin to construct during the policy period.

             (1) This coverage only applies for sixty (60) days from the date you begin construction.




RM 1002 02-11                                                                                                         Page 6 of 9
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 42 of 114




                                   EXTENSIONS OF COVERAGE (Continued)


             (2) To continue this coverage beyond the sixty (60) days, you must:

                 (a) Report newly constructed real property to us prior to the end of that sixty (60) day period; and

                 (b) Pay premium from the date you begin construction.

        b. We will also pay under this extension of coverage for materials, supplies, machinery, equipment and fixtures, including
           those that are penonal property of others, which are:

             (1) Intended by you for use in construction; and

             (2) Locate4 on the construction site awaiting use in construction.

        c.   Th.is coverage only applies to the construction ofreal property you intend to own or occupy once constructed.

   2. Errors and Omissions

        If a covered loss is not payable under this policy solely because of an error or wlintentional omission made by you:

        a.   In the description of where covered property is physically located;

        b. To include any location:

             (1) owned, rented or leased by you on the effective date of this policy; or

             (2) purchased, rented or leased by you during the term of the policy; or

        c.   That results in cancellation of the property insured under this policy, except for cancellation due to nonpayment of
             premium.

        Then we will pay the amount we would have paid had the error or omission not been made, but not exceeding the limit of
        liability provided for Errors and Omissions shown on the DECLARATIONS, Form RMI 000.
                                        ,.._
        Th.is coverage does not apply, however, if coverage is found, in whole or in part, elsewhere in this policy.

   3.   Exhibitions, Expositiol'}S, Fairs or Trade Shows

        We will pay for loss or damage to your personal property while at an exhibition, exposition, fair or trade show.

        Coverage also applies while your personal property is being transported between a covered location and the location of
        the exhibition, exposition, fair or trade show. ,

   4.   Miscellaneous Locations

        Miscellaneous locations are insured for coverages marked with an "X" in B. Coverages of the DECLARATIONS, Form
        RMI000, and coverages provided by endorsement.

   S.   New Locations

        a.   New locations are insured for coverages marked with an "X" in B. Coverages of the DECLARATIONS, Form
             RM I 000, and coverages provided by endorsement for the period of time specified in E. 4. h. of the
             DECLARATIONS, Form RMI000.



RMI002 02-1 I                                                                                                           Page 7 of 9
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 43 of 114




                                  EXTENSIONS OF COVERAGE (Continued)


       b. .To continue this coverage beyond the time frame specified, you must:

           (1) Report new locations to us prior to the end of the period specified on the DECLARATIONS, Form RMI 000;
                and

           (l) Pay premiwn from the date you purchase or rent these new locations.

   6. Demolition Cost, Increased Construction Cost and Operation of Building Laws

       a. In the event of a covered loss, we will pay:

           (1) Demolition ~ost

                The cost incurred to demolish all or part ofyour covered real property, including the cost to clear the site, if
                any law or ordinance that exists at the time of loss requires such demolition.

           (2) Increased Construc_tion Cost

                The increased cost you incur tor materials and labor required to rebuild the damaged portion of your real
                property at the same location and in a manner that satisfies the minimum requirements of the applicable Jaw pr
                ordinance existing at the time of the loss.                                                                   ·

           (3) Operation of Building Laws

                The cost you incur to rebuild at the same location any undamaged,part of your real property that is required by
                law to be demolished after a covered loss, excluding any costs associated with demolition. We will only pay the
                costs to satisfy the minimum requirements of the applicable law or or~ance that exists at the time of the loss.

       b. We will not pay for any of these costs:

           (1) Unless they are incU1Ted within two (2) years from the date ofloss.

           (2) If they are i.J?.curred due to any law or ordinance that:

                (a) You were required to comply with before the loss, even if the building was undamaged; and

                (b) You failed to comply with.

           (3) If they are associated with any demolition, abatement, removal, cleanup, debris removal, repair, monitoring or
               testing, increased cost of repair or other cost resulting from enforcement of any such law or ordinance which
               relates to pollution, fungus, bacteria, wet or dry rot, or decay.

   7. Salespeople

       a. Your covered personal property in the custody of salespeople.

       b. Coverage does not apply to loss or damage by theft from the salespersons vehicle wiless:

           (1) The vehicle is equipped with a fully enclosed body or compartment;

           (2) The doors, windows and hatches were securely locked; and




RM 1002 02-11                                                                                                        Page 8 of 9
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 44 of 114




                                 EXTENSIONS _OF COVERAGE (Co~tinued)


           (3) There are visible signs of forced entry to the vehicle

           at the time ofloss.

   8. Transit

       Your covered personal property while in transit
                                                                                          1
       This extension of coverage also applies to personal property of others while in transit at your risk, but does not apply if
       you are acting as a common or contract carrier.

   9. Unscheduled Locations

       Unscheduled locations are insured for coverages marked with an "X" in B. Coverages of the DECLARATIONS, Forni
       RMlOOO, and coverages provided by endorsement.

   The sublimits ofliability or amounts payable under these optional extensions of coverage do not increase and are not in
   addition to any other applicable limit of liability.




RM1002 02-11                                                                                                        Page 9 of 9
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 45 of 114




                                                       EXCLUSIONS


A. GROUP A EXCLUSIONS

   We will not pay for loss or damage caused by or resulting from any of the following, regardless of any other cause or event,
   including a peril insured against, that contributes to the loss at the same time or in any other sequence:

   1.   Loss attributable to:

        a.   war; including undeclared or civil war; or
        b. Warlike action by a military force, including action in hindering or defending against    an
                                                                                                      actual or expected attack, by
             any government, sovereign or other authority using military personnel or other agents; or

        c.   Insurrection, rebellion, revolution, usurped power, including action taken by a governmental authority in hindering or
             defending against any of these

        whether or not involving the use of any chemical, biological or nuclear substance,

   2.   Earth movement, whether sudden or gradual.
                                           .
        a.   If a loss to covered property by fire, theft, or explosion ensues, we will pay for that loss.

        b. This exclusion does not apply to covered property in ~ransit.

        c.   This exclusion does not apply to sinkhole collapse or volcanic activity.

   3. Flood.

        a. If a loss to covered property by fire, theft, or explosion ensues, we will pay for that loss.

        b. Titls exclusion does not apply to covered prop~rty in transit

   4.   Fungus, bacteria, wet or dry rot, decay.

        If a loss to covered property from a specified peril ensues, we will pay for that loss.

   S.   Pollution.

   6.   Demolition cost, operation of building laws and increased cost of construction including the enforcement of any ordinance
        or law regulating the use, construction, repair or demolition of buildings or structures.

   7.   Seizure or destruction of covered property by government order.

        We will pay for loss to covered property resulting from acts of destruction ordered by government to prevent the spread
        of fire.        ·

   8. Nuclear reaction or nuclear radiation, or radioactive contamination.

        If a loss to covered property by fire ensues, we will pay for that loss unless otherwise limited or excluded elsewhere in
        this policy, including any limits or exclusions applicable to terrorism.




                            Copyright 2011, Liberty Mutual Group of Companies - all rights reserved.

RM1003 02-11                                                                                                          Page 1 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 46 of 114




                                                EXCLUSIONS (Continued)


   9.   Interference with or interruption of any public or private utility or any entity providing electrical, heating, air conditioning,
        refrigeration, telecommunication, steam, water, sewer or fuel service or any other service, if the failure occurs away from
        the covered location.

        If a covered loss ensues, we will pay for that loss.

  10.   The actual or suspected presence or threat of any virus, organism or like substance that is capable of inducing disease,
        illness, physical distress or death. whether infectious or otherwise, including but not limited to any epidemic, pandemic,
        influenza, plague, SARS or Avian Flu.

  11.   Except as shown in A. 3. Standard Extensions of Coverage of EXTENSIONS OF COVERAGE, Form RM1002, loss
        attributable to:

        a. The introduction of a malicious code, program, virus, worm, Trojan Horse program, macro time or logic bomb or
           similar unauthorized instruction which .is designed or intended to damage, corrupt, destroy, distort, or delete any part
           of the system or disrupt its normal operation, into any of the following, whet}Jer owned by you or others:

             (1) Data processing equipment, software, data, or media;

             (2) Information repository;

             (3) Hardware or software based computer operating systems;

             (4) Microprocessors;

             (S) Integrated circuits;

             (6) Computer networks;

             (7) Website service; or

             (8) Any other electronic equipment, computerized equipment, or similar device.

        b.   Programming, operation or operator error of any of the items described in 11. a. (1) - (8).

        c.   Incompatibility, or the inability to properly interface between any of the items described in 11. a. (I) - (8).

        d. A change in the functionality, availability, operation, use of, accessibility to or operation of any of the items described
             in ll. a. (1) - (8).

        e.   Inability, failure or malfunction of the items as described in 11. a. (1) - (8) or any services, functions, or products that
             use or rely upon in any manner one (1) or more of the items as described in 11. a. (1) - (8) to correctly recognize,
             distinguish, interpret, process, provide or accept data or one ( 1) or more dates or times.

        f.   Advice, consultation, evaluation, design, inspection, installation, repair, replacement or maintenance done by you or
             for you to determine.or correct any conditions or problems described by in 11. a. - e.

        If loss to covered property by any of the following perils ensues, we will pay for that loss;

        a. Fire;

        b. Explosion; or
        c.   Leakage or accidental discharge from automatic fire protection system.

        However, we will not pay for modification, repair or replacement of systems or devices described in 11. a. (1) - (8) in
        order to correct any potential or actual deficie_ncies or to change any features.
RM100302-11                                                                                                               Page 2 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 47 of 114




                                               EXCLUSIONS (Continued)


B. GROUP B EXCLUSIONS

   We will not pay for loss or damage caused by or resulting from any of the following:

   1. Unexplained or mysterious disappearance of any property.
·· 2.   Shortage of property discovered on taking inventory.

   3. Theft by employees, whether acting alone or with others.

   4. Any criminal, fraudulent or dishonest acts .committed alone or in collusion with others:

        a.   Byyou;

        b. By any of your associates, proprietors, partners, directors, trustees, officers, agents, employees or representatives; or

        c.   By any person or entity to whom you or any of your associates, proprietors, partners, directors, trustees, officers,
             agents, employees or representatives voluntarily relinquishes possession of covered property with or without your
             authority.

        However, acts of destruction, including vandalism, by employees to covered. property shall not be subject to this
        exclusion.

   5. Manufacturing or processing operations, which result in damage to stock or materials while the stock or materials are being
      processed, manufactured, worked on or tested.

        If a covered loss ensues, we will pay for that loss.

   6.   Delay, loss of market, loss of use, indirect or remote loss or damage.

   7. Loss attributable to:

        a.   Wear and tear, deterioration, depletion, erosion, rust, corrosion;
                                                                                                                           C

        b. Inherent vice, latent defect, or any quality in the covered property that causes it to damage or destroy itself;

        c.   Smog, acid rain, agricultural smudging;

        d.   Smoke, fumes, gas or vapor that result from industrial operations;

        e.   Settling, cracking, shrinking, bulging or expansion of pavements, foundations, walls, floors, roofs or ceilings, retaining
             walls or outdoor swimming pools;

        f.   Animals, birds, vermin, rodents or insects;

        g.   Change or extremes in temperature or humidity, whether atmospheric or not, except damage to equipment; or

        h. Contamination, shrinkage, change in taste, texture, finish or color.

        If a covered loss ensues, we will pay for that loss.

   8. Failure 9r breakdown of machinery or equipment, including rupture or bursting caused by centrifugal force.

        If a covered loss ensues, we will pay for that loss.

        This exclusion will not apply to physical loss to data, data processing equipment or software.
RM1003 02-11                                                                                                            Page 3 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 48 of 114




                                                EXCLUSIONS (Continued)


   9.   Explosion of the following:

        a.   Steam boilers;

        b. Steam turbines, steam engines, steam piping, electric steam generators; or

        c.   Gas turbines.

        If a loss to covered property by fire or explosion ensues, we will pay for that Joss.

  10.   Rupture, bursting, cracking, burning or bulging of the following:

        a. Steam boilers;

        b. Steam turbines, steam engines, steam piping, electric steam generators;

        c.   Hot water boilers or other equipment for heating water;

        d. Pressure vessels; or

        e.   Gas turbines.

        If a loss to covered property by fire or explosion ensues, we will pay for that Joss.

  11. Any electrical injury or disturbance to electrical appliances, devices, fixtures, wiring or other electrical or electronic
        equipment caused by electrical currents artificially generated.               -

        If a fire or an explosion loss ensues, we will pay for that Joss.

        Th.is exclusion will not apply to physical loss to:

        a.   Data or software caused by injury, disturbance, or erasure resulting from electricity or magnetic fields; or

        b. Data processing equipment caused by short circuit, blowout, or other electrical damage.

  12.   Loss attributable to faulty, defective or inadequate:

        a.   Construction, workmanship or material;

        b. Maintenance;

        c.   Design, plan or specification;

        d. Developing, surveying or siting of buildings or structures during the course of construction or alterations.

        If a covered loss ensues, we will pay for that Joss.

  13. Loss or damage to bulkheads, piers, wharves, docks, seawalls or jetties from freezing or thawing, impact of watercraft, or
      by the pressure or weight of ice or water whether driven by wind or not.

  14.   Acts or decisions, including the failure to act or decide, of any governmental employee, agent, group, organization, agency
        or body.

        If a covered loss ensues, we will pay for that loss.


RMI003 02-11                                                                                                             Page 4 of 4   ·
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 49 of 114




                                             PROPERTY NOT COVERED


We do not cover loss to:

A. Aircraft;

B. Animals;

C. Bridges 9I tunnels, however pedestrian walkways connecting buildings are covered;

D. Caves, caverns, mines of any type, or any property contained within them;

E. Contraband or property in the co~e of illegal transportation or trade;

F. Currency, money, securities and negotiable instruments of any kind;

G. Dams, dikes, levees;

H. Furs, jewelry;

I.   Locomotives, including rolling stock;

J. Mobile equipment or tools, when more than one-thousand (1,000) feet away from a covered location;

K. Precious metal, except when used in industrial or service operations;

L. Precious stones, except when used in industrial or service operations;

M. Property insured under import or export ocean cargo policies;

N. Property you transport as a common or contract parrier;

0. Property shipped by mail, unless sent registered or certified;

P. Vehicles, lice~d for highway use, when more than one-thousand (1,000) feet away from a:overed location. If your
   vehicles, licensed for highway use, ate covered for physical damage by other insurance, you agree that such other insurance is
   considered your primary coverage for any loss or damage that occurs;                         ·

Q. Water, land, including land on which covered property is located, lawns, growing crops, or standing timber;

R. Watercraft, except watercraft that is part ofyour inventory while being stored un-fueled and on dry land at acovered
   location.




                           Copyright 2011, Liberty Mutual Group of Companies - all rights reserved.

RM 1004 02-11                                                                                                       Page 1 of 1
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 50 of 114




                                                       VALUATIONS


A. Replacement Cost
    I
   1;   Loss or damage to covered property will be valued at the time and place of the loss at replacement cost unless otherwise
        indicated in B. and C. below or by other forms or endorsements attached to this policy.

   2.   We will not pay replacement cost until the lost or damaged property is actually repaired or replaced. If repairs or
        replacement are not made within two (2) years after the date of the physical loss we will pay only the actual cash value
        amount.

        a. Our obligations for replacement cost will be the smaller of:

             (1) The cost to repair the damaged property; or

             (2) The cost to replace or rebuild with new materials oflike size, kind and quality; or

             (3) The selling price of your real property or personal property, other than stock, that is offered for sale, less all
                 saved expenses; or

             (4) The amount of your legal liability to the owner of personal property of others; or

             (5) The applicable limit ofliability.

        b.   We will not pay for any increase in cost due to your failure to use reasonable speed to repair, rebuild or replace the ·
             damaged property.                                                        •

        c. If the replacement occurs at another location, we will not pay for the cost ofland at ei~er the original or the new
           location.

   3. If you elect not to rebuild your real property after a covered loss, you may still make claim for the covered loss to your
        real property at replacement cost, excluding any amounts for demolition or increased cost of construction, provided;
                                                                                                                             .,

        a. you actually spend those funds on capital expenditures to improve real property at covered locations within the
                                   1
           policy territory;                             •                                       •


        b. those capital expenditures were not planned as of the date ofloss; and

        c,   you make claim for the expenditure of these funds within two (2) years of the date of loss.
   4.   If an object requires replacement due to an accident, we will pay your additional cost to replace with equipment that is
        better for the environment, safer or more efficient than the equipment being replaced.

        However, we will not pay -more than one-hundred twenty-five ( 125) percent of what the cost would have been to repair or
        replace the object(s) with like kind and quality.

        This does not apply to any property subject to valuation based on actual cash value, nor does this provision increase any
        other applicable limit of liability.

   The period of restoration will not be increased by any of the above.

B. Actual Cash Value

   Loss or damage to these types of covered property will be valued at actual cash value at the time and place of loss:

                           Copyright 201 I, Liberty Mutual Group of Companies - all rights reserved.

RM1005 02-11                                                                                                           Page 1 of 2
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 51 of 114




                                                VALUATIONS (Continued)


   a.    Manuscripts;

   b. Mobile equipment or tools; and

   c. Vehicles licensed for highway use.

C. Other Valuations

   Loss or damage to these types of covered property will be valued at the time and place of loss as follows:

    1.   Exposed film

         The value of unexposed film of the same type and quality.

   2. FineArts

         a.   The lesser of the:

              (1) Reasonable or necessary restoration or repair costs needed to return the damaged article(s) to its condition as of
                  the time ofloss;

              (2) Cost to replace the damaged article;

              (3) Value specified for an article(s) if shown on a schedule of fine arts on file with us, or

              (4) Value specified for an article(s) if shown on the schedule of any form or endorsement attached to this policy.

         b.   In the event of the total loss of an article or articles which are a part of a pair or set, we will pay you the full amount
              of the value of such set as detennined in C. 2. a. above and you will surrender the remaining article or articles of the
              set to us.

    3.   Finished goods manufactured by you

         The regular cash selling price at the location where the loss happens, less all discounts and charges to which the
         merchandise would have been subject had no loss occurred.

    4.   Media, data, programs or any software stored on electronic, electromechanical, electromagnetic data processing
         equipment or production equipment.

         The cost of transferring such from backup or from originals of a previous generation. We will not pay for any other cost,
         including research, engineering or other cost of restoring· or recreating lost information.

    S. Stock in process

         The value of raw materials and labor expended plus the proper proportion of overhead charges.

    6.   Valuable papers and records

         The value blank, plus the cost of copying from backup or from originals of a previo!ls generation. We will not pay for any
         other cost, including research, engineering or other cost, of restoring or recreating lost information.




RM1005 02-11                                                                                                                Page 2 of 2
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 52 of 114




                                                       CONDffiONS


A. Abandonment of Property

   You may not abandon property to us.

B. Appraisal
   1. If you fail to agree with us on the amount of a Joss, either party may demand that the disputed amount be submitted for
      appraisal. A demand for appraisal will be made in writing within sixty (60) days after our receipt of proof ofloss. Each
      party will then choose a competent and disinterested appraiser. Each party will notify the other of the identify of its
      appraiser within thirty (30) days of the written demand for appraisal.

   2.    The two (2) appraisers will choose a competent and disinterested umpire. If the appraisers are unable to agree on an
         umpire within fifteen ( 15) days, you or we may petition a judge of a court of record in the state where the covered Joss
         happened, to select an umpire.

    3.   Toe appraisers will then set the amount of the loss or damage. If the appraisers submit a written report of an agreement to
         you and us, the amoW1t they agree on will be the amount of our payment for the loss or damage. If the appraisers fail to
         agree within a reasonable time, they will submit their differences to the umpire. Written agreement signed by any two (2)
         of these three (3) will set the amoW1t ofloss or damage.                                     ·

    4.   Each appraiser will be paid by the party that selects him or her. Other expenses of the appraisal and compensation of the
         umpire will be paid equally by you and us.

C. Assignment

    Your assignment of this policy will not be valid except with our written consent.

D. Brands and Labels

    In the event of a covered Joss to branded or lab.eled merchandise, we may choose to take title to all or any part of that
    merchandise, at the value established by the terms of this policy. You may, at your expense:

    1.   Stamp "salvage" on the merchandise or its containers; or

    2.   Remove or obliterate the brands or labels if such removal or obliteration will not physically damage the merchandise.
         You must re-label the merchandise or containers in compliance with the requirements oflaw.

E. Breach of Condition

    A breach of any condition of this policy at any covered location will not affect coverage at any other covered location where,
    at the time ofloss or damage, no breach exists.

F. Canct:llation

    1.   You may cancel this policy by mailing or delivering to us advance written notice of cancellation.

    2.   If this policy has been in effect for less than sixty (60) days and is not a renewal of a policy we issued, we may cancel this
         policy for any reason by giving you written notice of cancellation at least:

         a.    Ten (10) days before the date ofcancellation ifwe cancel fornonpayment of premium; or



                            Copyright 201 I, Liberty Mutual Group of Companies - all rights reserved.

RM1006 02-11                                                                                                             Page 1 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 53 of 114




                                                 CONDITIONS (Continued)


         b. Sixty (60) days before the date of cancellation ifwe cancel for any oth~r reason.

   3. If this policy has been in effect for sixty (60) days or more or is a renewal of a policy we issued, we may cancel this policy
         by giving you written notice of cancellation at least:

         a. Ten (10) days before the date of cancellation ifwe cancel for one (1) or more of the following reasons:

              (1) Nonpayment of premium;

              (2) Conviction of a crime arising out of acts increasing the likelihood of a covered loss;

              (3) Discovery of fraud or material misrepresentation by you in obtaining this policy or in pursuing a claim under this
                  policy;

              (4) Discovery of any willful or reckless act or omission by you increasing the likelihood of a covered loss; or

              (5) A determination by the Commissioner of Insurance that continuation of the policy would violate or place us in
                   violation of the law.

         b.    Sixty (60) days before the date of cancellation ifwe cancel for one (1) or more of the following reasons:

               (1) Physical changes in the property, which increase the likelihood of a covered loss;

              . (2) A material increase in the likelihood of a covered Joss; or

               (3) Loss or decrease of our reinsurance covering the insurance provided by this policy.

   4.    Ifwe cancel for nonpayment of premium, you may continue the coverage and avoid cancellation by making full payment
         any time prior to the date of cancellation.

    5. Notice of Cancellation will be delivered or sent by;

         a.   Registered mail;

         b. Certified mail; or

         c.   First-Class mail.

         We will mail or deliver the notice to your last mailing address known to us.

    6. Notice of cancellation will state the reason for cancellation, and the effective date of cancellation. The policy period will
         end on that date.

    7.   If this po1icy is canceled, we will send to you any premium refund due. Ifwe cancel, the refund will be pro rata. lfyou
         cancel, the refund will be 90% of pro rata. The cancellation will be effective even ifwe have not yet made or offered a
         refund.

    8.   If notice is mailed, proof of mailing will be sufficient evidence of notice.

G. ChangeofTerms
    Toe terms of this insurance will not be waived, changed, or modified except by written endorsement issued by us and which
    becomes a part of this policy.


RM I 006 02-11                                                                                                             Page 2 of 9 ·
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 54 of 114




                                                  CONDITIONS (Continued)


H. Collecti6n from Others

     Payment to you for a covered loss will be reduced to the extent you have collected that loss from others.

I.   Concealment, Misrepresentation or Fraud

     Titls entire policy is void, if with the actual intent to deceive

     1.   You;

     2.   Your representatives; or

     3.   any insured;

     commit fraud or conceal or misrepresent a fact or circumstance concerning

     1.   This policy;

     2. The covered property;

     3.   Your interest in the covered property; or

     4. A claim under this policy.

J. Inspection

     1. During the period of this policy, we will be pem'.iitted, but not obligated, to inspect the covered property. Neither our
          right to make inspections, nor making them, nor any report of them, will imply for you or others, nor constitute an
          undertaking, that the covered proper:tJ is safe, healthful, or in compliance with laws, regulations, codes or standards.

     2. This condition does not apply to any inspections, surveys, reports or recommendations we may make relative to
          certification, under state or municipal statutes, ordinances or regulations, ofboilers, pressure vessels or elevators.

          We will have no liability to you or others because of any inspection or failure to inspect.

K. Liberalization

     If, during the policy period or forty-five ( 45) days prior to the policy period, a filing of ours to a state insurance department
     would broaden this insurance without requiring any additional premium, then the terms and coverage of that filing will apply to
     covered locations and covered property within that state, effective on the dates specified within the filing.
                                                                                                                   I
L. Loss Payee

     In the event of a covered Joss to property)n which both you and a loss payee shown on the'SCHEDUL~ OF MORTGAGE
     HOLDERS OR LOSS PAYEES, Form RMI 102, have an insurable interest, we will:

     1. Adjust the covered loss with you; and

     2.   Make payment for the covered loss to you and the loss payee jointly, as their interests may appear.




RM1006 02-11                                                                                                                Page 3 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 55 of 114




                                                CONDITIONS (Continued)


M. Mortgage Holders

    1. We will pay for covered loss to buildings or structures to each mortgage holder shown on the SCHEDULE OF
         MORTGAGE HOLDERS OR LOSS PAYEES, Form RMI 102, as their interests may appear.

    2.   A mortgage holder has the right to receive loss payment even if the mortgage holder has started foreclosure or similar
         action on the building or structure.

    3. If we deny your claim because of your acts or because you have failed to comply with the terms of this policy, the
       mortgage holder will still have the right to receive loss payment, up to the amount of their insurable interest, but in no
       event more than the applicable limit of liability, if the mortgage holder:

         a. Pays any premium due under this policy at our request;

         b. Submits a signed, sworn proof of loss within sixty (60) days after receiving notice from us of your failure to do so;
            and

         c.   Has notified us of.any change in ownership, occupancy, or substantial change in risk known to the mortgage holder.

         All terms and conditions of this policy will then apply directly to the mortgage holder.

    4. Ifwe pay the mortgage holder for any covered loss and deny payment to you because you have failed to comply with the
         terms of this policy:

         a. The mortgage holders ri&ltts under the mortgage will be transferred to us to the extent of the amount we pay; and

         b. The mortgage holder's right to recover the full amount of the mortgage claim will not be impaired.

         In the event of a covered loss, we will, at our option, pay the mortgage holder the whole principal of your mortgage plus
         any accrued interest. In that event, your mortgage and note will be transferred to us, and you will pay your remaining
         mortgage debt to us.

    5. Ifwe cancel or nonrenew this policy, we will give the mortgage holder the same notice we give to you.

    6. The term "mortgage holder" includes trustee.

N. No Benefit to Bailee

    No person or organization, having custody ofyour covered property, wiH benefit from this policy.

0. No Reduction by Loss

    Except for those coverages written with an annuli.I aggregate limit of liability or sublimits of liability, we will pay for a
    covered loss without reducing any other applicable limit of liability or sublimits ofliability.

P. Nonrenewal

    1.   Ifwe decide not to renew this policy, we will mail or deliver a written notice ofnonrenewal to you at least sixty (60) days
         before the expiration date of this policy. Notice will be sent toyour last mailing address known to us. We will state the
         reason for nonrenewal.                                                                         '




RMI006 02-11                                                                                                              Page 4 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 56 of 114




                                                 CONDITIONS (Continued)


   2. This notice will be delivered or sent by:

         a. Registered mail;

         b. Certified mail; or

         c.   First-Class man'.

    3.   If notice is mailed, proof of mailing will be sufficient evidence of notice.

Q. Other Insurance

    1. If there is any other insurance that would apply in the absence of this policy, we will pay for a covered loss only after the
       limits of all other applicable insurance are exhausted.

    2. If this policy is deemed by law to contribute to a loss with other insurance, we will pay only our proportionate share of the
       loss, up to the applicable limit of liability. Our share will be the proportion that the applicable limit of liability of this
       policy bears to the total applicable limits of liability available from all insurance.

    3•. You are permitted to have other insurance over any limits or sublimits of liability specified in this policy.

    4. The existence of such insurance will not reduce any limit or sublimit of liability in this p91icy.

    S.   To the extent this policy replaces another policy, coverage tmder this policy shall not become effective witil such other
         policy has terminated.

R. Our Options

    At our option, we will repair, rebuild or replace damaged covered property with other property of like kind and quality
    within a reasonable period of time. lfwe elect to repair or replace the covered property, we will notify you of that decision
    within sixty (60) days of our receipt of your proof of loss. We will, at our option, take title .to all or any part of the damaged
    or destroyed property at the agreed or appraised value.

S. Pair, Set or Parts

    In the event of a covered loss to an article that is part of a pair or set, our payment for that loss will be:

    1.   The cost to repair or replace any part to restore the pair or set to its value before the covered loss; or

    2.   The difference between the value of the pair or set before and after the covered loss. .
                                                                                                                             .,
    In no event will the loss of part of a pair .or set be regarded as a total loss of the pair or set.

    When covered property consists of several parts, we will pay only for the lost or damaged part.

T. Payment ofLoss

    We will pay the covered loss within thirty (30) days after we receive and accept the signed, sworn Proof of Loss, if:

    I.   You have complied with all the terms of this policy;




RM1006 02-11                                                                                                            Page 5 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 57 of 114




                                                CONDmONS (Continued)


    2.   We have reached agreement with you on the amount of covered loss, or

    3.   An appraisal award is made as provided for in Condition B. Appraisal.

U. Policy Period and Territory

    We will only pay for direct physical loss or damage to covered property of the type insured by this policy as the result of a
    peril insured against during the policy period shown on the DECLARATIONS, Form RMI 000, while thecovered property
    is:

    1.    Within the continental United States of America, Hawaii and Puerto Rico;

    2.    Being moved on land or in the air within or between the continental United States of America and Canada; or moved on
          land or in the air within Hawaii or Puerto Rico; or

    3.    Being moved on inland waters and intercoastal waterways of the continental United States of America, or on any of the
          Great Lakes.

V. Recovered Property

    1. If either you or we recover any covered property after we have paid for its loss, that party must give the other prompt
       written notice ~fthe recovery.
                                         .                         '
    2.    Ifwe recover the covered property, we will return it to you, if you so request You must then return the amount we paid
          to you for it.

    3.    If you recover the covered property, you may either keep it or surrender it to us. If you choose to keep it, you must
          return the amount we paid to you for it.

W. R,jght to Adjust with Owner

    1. Covered losses will be adjusted with you except as provided in ConditionM. Mortgage Holders.

    2. If a claim is made for damage to covered prop,rty of others, we will have the right to adjust that loss or damage with the
       owners of that property. Our payment to the owners will fully satisfy any claim of yours for damage to that property.

X. Subrogation

    1.    lfwe make payment for a loss, you will assign to us all your rights of recovery against any party for that loss. We will
          not acquire any rights of recovery you have waived prior to the loss. You agree to cooperate .and not to waive, prejudice,
          settle or compromise any claim against any party after the loss has occurred.

    2.    You will be paid any recovery, in the proportion that your deductible and any provable uninsured loss bears to the total
          Joss less your proportion of fees and expenses.

Y. Suit
    No suit or other legal proceeding shall be brought against us unless there has been full compliance with all the policy terms
    and conditions. Any suit against us must be brought within two (2) years after the date on which the direct physical loss or
    damage occurred, or the shortest time permitted by law, whichever is greater.




RM 1006 02-11                                                                                                          Page 6 of 9
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 58 of 114




                                                 CONDITIONS (Continued)


 Z.    Suspension

        If Equipment Breakdown is marked with an "X" in B. Coverages of the DECLARATIONS, Fonn RMI 000, and we discover a
        dangerous condition relating to an object, we may immediately suspend the insurance provided by this coverage for that
        covered equipment by written notice mailed or delivered to you either at your address or at the location of any object.
        Suspended insurance may be reinstated by us, but only by an endorsement issued as part of this policy. You will be credited
       1for the unearned portion of the premium paid for the suspended insurance, pro rata., for the period of suspension. The
        suspension will be effective even ifwe have not yet made or offered a refund.

A.A.   Titles of Paragraphs

       The titles of the paragraphs of this policy and of any endorsements attached to it are only for reference. They do not affect the
       terms to which they relate.

B.B.   Vacancy                                      I
       1. If any of your real property:

            a.   is vacant at the inception of this policy; or

            b. becomes vacant, and remains vacant for more than sixty (60) consecutive days, during the policy period;

            it is a requirement of this policy that you:

            (1) Notify us in writing of the vacancy prior to loss or damage; and

            (2) Maintain in complete working order the protective safeguards present prior to the vacancy. Protective safeguards
                 include, but are not limited to:

                 (a) Automatic sprinkler systems;

                 (b) •fire alarm systems; -

                 (c) Guard or watchman services;

                 (d) Burglary systems; and

                 (e) Monitoring systems.

        2. If the above requirements are not met, then in addition to the other terms, conditions, limitations and exclusions in this
           policy, we will:

            a. Not pay for any loss or damage caused by or resulting from any of the following:

                 (1) Breakage of building glass;

                 (2) Fungus (including fungus cleanup);

                 (3) Sprinkler leakage, unless the system has been protected against freezing;

                 (4) Theft or attempted theft;

                 (S) Vandalism;


RM 1006 02-11                                                                                                         Page 7 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 59 of 114




                                                   CONDITIONS (Continued)


                 (6) Malicious mischief; or

                 (7) Water damage.

            b. Value the Joss or damage for the vacant real property (including any loss or damage to personal property) at the
                 time of loss at the smaller of:

                 (1) The actual cash value;

                 (2) The actual cost to repair; or

                 (3) The selling price, less all saved expenses, if it was being offered or listed for sale at the time of loss.

       3.   Real property is considered vacant unless at least thirty (30) percent of the square footage is:

            a.   Being used by you to conduct your customary operations; or

            b. Rented by you to a tenant or sub-tenant and is being used by them to conduct theircustomary operations.

       4.   Real property is not considered vacant during its ongoing construction or renovation.

C.C.   Your Duties After a Loss

       In case ofJoss you will:

       1.   Give us immediate written notice of the loss;

       2.   Give notice of such loss to the proper authorities if the loss may be due to a violation of the law;

       3.   As soon as possible, give us ~ description of the property involved and how, when and where the Joss happened;

       4.   Take all reasonable steps to 'protect the covered property from further damage;

       5. Promptly separate the damaged property from the undamaged property, and keep it in the best possi.ble order for
            examination;

       6. Furnish a complete inventory of the lost, damaged and destroyed property, showing in detail the quantity, and amount of
            loss claimed under the valuation provision of the policy;

       7.   Keep an accurate record of all repair costs;

       8. Keep all bills, receipts and related documents that establish the amount of Joss;

       9. As often as may reasonably be required:

            a. Permit us to inspect the damaged property and take samples for inspection, testing and analysis.

            b.   Produce for inspection and copying, all of your books of account, business records, bills and invoices.
                                                                                              I

            c.   Permit us to question, under oath, you and any of your agents, employees, or representatives involved in the purchase
                 of this insurance or the preparation of your claim, including any public adjusters and any of their agents, employees
                 or representatives, and verify your answers with a signed acknowledgment.




RM1006 02-11                                                                                                               Page 8 of 9
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 60 of 114




                                             CONDITIONS (Continued)


     10. Submit to us, within ninety (90) days from the date ofloss, unless we extend the time in writing, a signed, sworn
         Proof of Loss that states to the best of your lmowledge and belief:

           a. The time and cause of the loss;

           b. Your interest and ·the interest of all others in the property involved;

           c.   Any other policies of insurance that may provide coverage for the loss;

           d.   Any changes in title or occupancy of the property during the policy period; and

           e. The amount of your claimed loss.

           You shall also submit with the Proof of Loss:

           a,   The inventory referred to in C.C. 6.;   .

           b. The records specified in C.C. 7. and C.C. 8.;

           c. Specifications for any damaged building; and

           d. Detailed estimates and invoices for the repair of any damage.

     11.   Cooperate with 11s in the investigation and adjustment of the loss.




RM1006 02-11                                                                                                     Pi!ge 9 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 61 of 114




                                                        DEFINITIONS


A. Accident means a sudden, fortuitous event that causes direct physical damage to an object(s), which requires that the object(s)
   be repaired or replaced, in whole or in part.

    Accident, however, does not include any of the following:

    1.   Fire, including water or other means used to extinguish the fire;

    2. Combustion explosion. This includes but is not limited to, a combustion explosion of any ~team boiler or other fired
         vessel;

    3. Discharge of molten material from equipment including the heat from such discharged material;

    4.   Depletion, deterioration, rust, corrosion, erosion, settling or wear and tear or any other gradually developing condition;

    5. Misalignment, miscalibration, tripping off-line, or any condition which can be corrected by resetting, tightening, adjusting
         or cleaning, or by the performance of maintenance;

    6.   Lightning;

    7. Any loss or damage caused by or resulti.Q.g from any type of electrical or electronic insulation breakdown test; or

    8.   Any loss or damage caused by or resulting from any type of hydrostatic, pnewnatic or gas pressure test.

B. Actual cash value means replacement cost less deduction for depreciation.

C. Average daily value {ADV) means your business income that would have been earned during the period of restoration had
    no loss happened, divided by the nwnber of operating days in that period.

    The average daily value (ADV) applies to the business income value of the entire covered location whether or not the loss
    effects the entire covered location. If more than one (1) covered location is included in the valuation of the Joss, the average
    dally value (ADV) wilJ be the combined value of all covered locations.

D. Business income means:

    Gross earnings, including rental income, plus all other earnings derived from the operation of the business, less all charges and
    expenses which do not necessarily continue.

    For example:

    1.   Manufacturing operations:

         The net sales value of production Jess the cost of all raw stock, materials and supplies utilized in such production.

    2. Mercantile or nonmanufacturing operations:

         The net sales Jess the cost of merchandise sold and materials and supplies consumed in the operations or services rendered
         by you.




                            Copyright 20 I I, Liberty Mutual Group of Companies - all rights reserved.

RMI00702-11                                                                                                              Page l of 9
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 62 of 114




                                                 DEFINITIONS (Continued)


     3.   Property rental operations:

          The total expected gross rental income from tenant occupancy ofyour covered locatiou(s). 1bis also includes all charges
          which are the legal obligation of your tenants, which would otherwise be your obligations, and! the fair rental value of any
          portion of your covered locatioo(s) which you occupy.

E. Covered locatiou(s) means those locations shown on the Schedule of the DECLARATIONS, Form RMIOOO, or on the
   Schedule of any endorsement to this policy.

F. Covered loss means a loss to covered property at a covered location resulting from a peril insured against.

G. Covered property means property insured by this policy.

B. Data means any information recorded on media an4 used in your processing operations.

I.   Data processing equipment means processing units, terminals, tape drives, disk drives, controllers, printers, and other
     equipment capable of receiving, processing, storing or retrieving information.

J. Earth movement, whe~er natural or man-made, includes but is not limited to:

     1. Earthquake;

     2.   Landslide;

     3.   Mudflow or mudslide; or

     4.   Sinking, rising or shifting of the earth.

K. Effective date means the day and time at which the insurance provided by this policy begins.

L. Extra expense means the reasonable and necessary extra costs:

     1. Incurred to temporarily continue as nearly noanal as practicable the conduct of your business; or

     2.   Of temporarily using property or facilities of yours or others.

     3.   For purposes of applying the above provision "normal" means the condition that would have existed had no covered loss
          happened.

M. Fine arts means property ofrarity, antiquity, or artistic merit, including but not limited to paintings; etchings; picnu-es
     (including their negatives); tapestries; statuary; marbles; bronzes; antique jewelry; antique furniture; antique silver; rare books;
     porcelains; rare or art glassware; art glass windows; valuable rugs; bric-a-brac and porcelains.

N. First tier wind Counties and Parishes means the Counties and Parishes in the States as follows:

     Baldwin and Mobile tounties in the State of Alabama;

     All Counties in the State of Florida;

     Bryan, Camden, Chatham, Glynn, Liberty and McIntosh Counties in the State of Georgia;




RM1007 02-l 1                                                                                                              Page 2 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 63 of 114




                                               DEFINITIONS (Continued)


    The Hawaiian Islands;

    Cameron, Iberia, Jefferson, Lafourche, Orleans, Plaquemines, St Bernard, St Mary, St Tammany, Terrebonne and
    Vennilion Parishes in the State of Louisiana;

    Hancock, Harrison, and Jackson Counties in the State of Mississippi;

    Beaufort, Bertie, Brunswick, Camden, Carteret, Chowan, Currituck, Dare, Hyde, New Hanover, Onslow, Pamlico,
    Pasquotank, Pender, Perquimans, Tyrrell, and Washington Counties in the State ofNorth Carolina;

    Beaufort, Charleston, Colleton, Georgetown, Hony and Jasper Counties in the State of South Carolina;

    Aransas, Brazoria, Calhoun, (;ameron, Chambers, Galveston, Jefferson, Kenedy, Kleberg, Matagorda, Nueces, Refugio, San
    Patricio and Willacy Counties in the State of Texas; and

    The Commonwealth of Puerto Rico.

0. Flood means:

    1. The release of water from, or the rising, overflowing, or breaking ofboundaries of rivers, lakes, streams, ponds, or other
       natural or man-made bodies of water; or

    2.   Waves, tides, tidal waves, surface water, rain accumulation or runoff.

    Flood includes spray from any of them, all whether driven by wind or not.

P. Fungus means any of a major group (fungi) of saprophytic and parasitic lower plants that lack chlorophyll and include but are
    not limited to molds, rusts, mildews, smuts, mushrooms, and yeasts, and any mycotoxins, spores, scents or by-products
   'produced or released by fungi.

Q. Hail means precipitation composed of concentric layers of clear ice and hardened snow in the shape of stones ranging in size
   from pea to softball or larger.

R. Limit(s) of liability means th~ maximU11,1 amount we will pay for a covered loss.

S. Media means the medium on which data or software is stored, such as magnetic tape, perforated paper tape, punch cards,
   media cards, discs, drums, and other storage devices used in your data processing equipment.

T. Miscellaneous location(s) means a location other than:

    1. A covered location;

    2. A new location;

    3. An unscheduled location;

    4. A location where covered property is at an exhibition, exposition, fair or trade show; or

    5.   A location for which coverage is found, in whole or in part, elsewhere in this policy including any coverage under errors
         and omissions.




RM 1007 02-11                                                                                                         Page 3 of 9
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 64 of 114




                                                DEFINITIONS (Continued)


U. Mobile equipment or tools means your machinery and equipment principally used by you or your employees away from a
   covered location, including:

    1. Tools, whether powered or not; and

    2.   Machinery and equipment that is attached to a vehicle licensed for highway use.

    Mobile equipment or tools does not, however, include vehicles licensed for highway use.

V. Named Storm means any stonn or weather disturbance that is named by the U.S. National Weather Service. All damage
   resulting from a single named storm that occurs withm a continuous seventy-two (72) hour period will be considered a single
   occurrence.

W: New location(s) means real property you purchase or rent, including personal property at that location, after the effective
   date of this policy.

X. New Madrid means the Counties and Independent Cities in the States as follows:

    Clay, Craighead, Crittenden, Cross, Greene, Independence, J,ackson, Lawrence, Lee, Mississippi, Monroe, Phillips, Poinsett,.
    Randolph, St Francis, White, and Woodruff Counties in tbe State of Arkansas;

    Alexander, Franlclin, Gallatin, Hamilton, Hardin, Jackson, Johnson, Massac, Perry, Pope, Pulaski, Randolph, Saline, Union, and
    Williamson Counties in the State of Illinois;

    Ballard, Calloway, Carlisle, Crittenden, Fulton, Graves, Hickman, Livingston, Lyon, Marshall, and Mccracken Counties in the
    State of Kentucky;

    Desoto, Marshall, Tate, and Tunica Counties in the State of Mississippi'

    Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New Madrid, Peny, Pemiscot,
    Reynolds, Ripley, St Charles, St Francois, St Louis, Ste Genevieve, Scott, Stoddard, and Wayne Counties and the Independent
    City of St. Louis in the State of Missouri;

    Crockett, Dyer, Fayett, Gibson, Hardeman, Haywood, Henry, Lake, Lauderdale, Madison, Obion, Shelby, Tipton, and Weakley
    Counties in the State ofTenness~e.

Y. Object(s) means the following:

    1. Unless specified otherwise in an endorsement to this policy:

         a. Equipment at a covered location that generates, transmits or utilizes energy including electronic communications and
            data processing equipment.

         b. Equipment at a covered location which, during normal usage, operates under vacuum or pressure, other than the
              weight of its contents.

    2.   Object(s) does not include any .of the following:

         a.   Structure, including but not limited to the structural portions of buildings and towers, scaffolding, and any air
              supported structure;                   '

         b. Foundation;




RM1007 02-11                                                                                                             Page 4 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 65 of 114




                                               DEFINITIONS (Continued)


            c.   Cabinet, compartment, conduit or ductwork;

            d    Insulating or refractory material;

            e.   Buried vessels or piping;

            f.   Waste, drainage or sewer piping;

            g.   Piping, valves or fittings forming a part of a sprinkler or fire suppression system;

            h.   Water piping that is not part of a closed loop used to conduct heat or cooling from a boiler of refrigeration or air
                 conditioning system;

            i.   Vehicle or any equipment mounted on a vehicle;

            j.   Satellite, spacecraft, or any equipment mounted on a sateJlite or spacecraft;

            k. Drag!ine, excavation or construction equipment;

            I.   Equipment manufactured by you for sale; or

            m. Data.

  z.   Occurrence means all loss or damage attributable directly or indirectly to one (1) cause· or series of similar causes. All such
       loss or damage will be added together, and the total Joss or dmtage will be treated as one (I) occurrence irrespective of the
       amount of time or area over which such loss or damage occurs.

A.A.   Perils insured against means causes of loss for which this policy provides coverage.

B.B.   Period of restoration means;

       1.   For buildings and equipment, the period of time

            a.   starts at the time of a covered loss and,

            b. ends when using reasonable speed the building and equipment could be:

                 (1) repaired or replaced; and

                 (2) made ready for operations;

            under the same or equivalent physical and operating conditions that existed prior to the damage.

       2.   For buildings in the course of construction:

            a.   We will apply the time period defined in B.B. 1. above to the level of business that would have been reasonably
                 achieved after construction and startup would have been completedhad no physical dmtage happened; and

            b.   We will giv:e consideration to the actual experience of the business after completion of the construction and startup.




RM1007 02-11                                                                                                            Page 5 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 66 of 114




                                              DEFINITIONS (Continued)


       3. For stock in-process and mercantile stock, including finished goods not manufactured by you, the time required using
          reasonable speed:

            a. To restore stock in process to the same state of manufacture which existed at the beginning of the interruption of
               production or suspension of business operations or services; and

            b. To replace pbysicl\lly damaged mercantile stock.

       4.   For raw materials and supplies, the period of time:

            a. Of actual intermption of production or suspension of operation·or services which results from your inability to obtain
               suitable replacement raw materials and supplies; but

            b. Limited to that period for which the damaged raw materials and supplies would have satisfied operating needs.

       5. For valuable papers and records, the time required using reasonable speed to copy the physically damaged valuable
          papen and records from backup or from origin_als of a previous generation. This time does not include research,
          engineering or any other time necessary to restore or recreate lost information.

       6. For data, programs, or other software, the time required using reasonable speed to restore the physically damaged or
          destroyed data, programs, or other software from backup. This time does not include research, engineering or any other
          time necessary to restore or recreate lost information.

       7. The period of restoration does not include any additional time due to your inability to res\lllle operations for any other
          reason, including but not limited to:

            a. · Making changes to equipment.

            b. Making changes to the buildings, or structures, except as provided in the Demolition Cost, Increased Construction
                 Cost and Operation of Building Laws provision, if a limit of liability is shown in E. 4. b., E. 4. c. or E. 4. d. of the
                 DECLARATIONS, Fonn RMlOOO, attached to this policy.

            c.   Restaffing or retraining employees.

            d. Any law or ordinance that requires testing, monitoring, clean up, removal, decontamination, treatment, detoxification
               or neutralization of, or any other response to pollution or pollutant(s).

       8. The expiration of this policy will not tenninate the period of restoration. In no event will the period of restoration
          exceed twenty-four (24) months from the date ofloss.

C.C.   Perishable goods means any covered property subject to deterioration or impairment as a result of a change in conditions
       including but not limited to temperature, humidity or pressure.

D.D.   Personal property means your tangible things, other than real property, including improvements and bettennents you have
       made in buildings you do not own.

E.E.   Personal property of others means tangible things you do not own, other than real property, that are:

       1. Sold by you that you agreed, prior to loss, to insure for the account of the purchaser during delivery;

       2.   In your custody which you agreed, prior to loss, to insure; or




RM 1007 02-11                                                                                                          Page 6 of 9
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 67 of 114




                                              DEFINITIONS (Continued)


       3, In your care, custody or control, and for which you are legally liable, but only to the extent of your insurable interest
          therein.

F.F.   Policy period means the time during which insurance is provided by this policy.

G.G.   Pollutant(s) means any solid, liquid, gaseous or thermal irritant or contaminant, including, but not limited to, fiber, smoke,
       vapor, soot, fumes, acids, alkalis, chemicals, biological, organic or bacterial agents and waste. "Waste" includes,· but is not
       limited to, materials to be recycled, reconditioned or reclaimed However,pollutant(s) does not include ammonia.

H.B.   Pollution means the presence, discharge, dispersal, seepage, migration, release or escape of any pollutant(s).

I.L    Puget Sound means the Counties of Clallam, Island, Jefferson, King, Kitsap, Mason, Pierce, San Juan, Skagit, Snohomish,
       Thurston, and Whatcom in the State of Washington.
                                          '
J.J.   Real property means buildings and any other structure, including:

       1. Completed additi9ns, extensions, permanent fittings or fixtures;

       2. Machinery and equipment used to service the buildings;

       3. Yard fixtures.

K.K.   Replacement cost means the cost to replace covered property:

        1. . With new materials of like kind and quality and used for the same purpose; and

        2. At the location where the loss happened.

        But replacement cost excludes any increased cost of repair or reconstruction by reason of any law or ordinance regulating
        construction, repair or use.

LL.     Second tier wind Counties and Parishes means the Counties and Parishes in the States as follows:

        Clarke, Covington, Escambia, Geneva, Monroe, and Washington Counties in the State of Alabama;

        Brantley, Brooks, Bulloch, Charlton, Effingham, Evans, Long, Tattnall, Thomas, and Wayne Counties in the State of Georgia;

        Acadia, Assumption, Calcasieu, Iberville, Jefferson Davis, Lafayette, St Charles, St James, St John the Baptist, St Martin,
        Tangipahoa and Washington Parishes in the State of Louisiana;

        George, Pearl River, and Stone Counties in the State of Mississippi;

        Bladen, Columbus, Craven, Duplin, Gates, Halifax, Hertford, Jones, Lenoir, Martin, Northampton, Pitt and Sl!ll1pson Counties
        in the State of North Carolina;

        Bamberg, Berkeley, Dillon, Dorchester, Hampton, Marion and Williamsburg Counties in the State of South Carol_ina;

        Bee, Brooks, Fort Bend, Goliad, Hardin, Harris, Hidalgo, Jackson, Jim Wells, Liberty, Live Oak, Orange, Victoria, and
        Wharton Counties in the State of Texas.                                                             ·

M.M.    Sinkhole collapse means loss to covered property resulting from the sudden sinking or collapse of any land into naturally
        occurring underground empty spaces created by the action of water on limestone or similar rock formations. Coverage for
        sinkhole collapse does not include the cost of filling sinkholes.



RM I 007 02-11                                                                                                          Page 7 of 9
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 68 of 114




                                                DEFINITI_ONS (Continued)


N.N.    Software means programs stored on media that instruct data processing equipment how to process data.

0.0.    Specified perils means direct physical loss or damage caused by or resulting from:

        l. Fire;

        2. Lightning;

        3. Aircraft;

        4. Explosion;

        s.   Riot;

        6.   Civil commotion;

        7.   Smoke;

        8. Vehicles;

        9.   Wind or bail;

       10. Malicious mischief;

       11. Wage or accidental discharge from automatic fire protection system;

       12.   Collapse.

P.P.    Transit means the conveyance of your personal property within the policy period and territory as specified in this policy,
        from the time it leaves the original point of shipment lllltil it arrives at its intended destination.

        Tiris period includes:

        1.   While the property is in the care, custody or control of hired carriers; and

        2. Transfers between conveyances.

        Transit does not include personal property while in the cu~tody of your salespeople, or while being conveyed between a
        covered location and the location of an exhibition, exposition, fair or trade show.

        Should this policy expire or be canceled after the property leaves the original point of shipment but before it arrives at its
        intended destination, coverage will continue on this personal property until it arrives at its intended destination.

Q.q.    Unscheduled location(s) means:

        I.   Real property reported to us, but not shown on the Schedule of the DECLARATIONS, Form RMl000;which you
             owned or rented before the effective date; and

        2.   Locations reported to us, but not shown on the Scbedul!= of the DECLARATIONS, Fonn RMIOOO, atwnich you had
             personal property before the effective date other than new locations.

R.R.    Valuable papers and records means written or printed documents or records including books, maps, negatives, drawings,
        abstracts, deeds, mortgages and manuscripts.


RM100702-11                                                                                                              Page 8 of 9
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 69 of 114




                                             DEFINITIONS (Continued)


S.S.   Volcanic activity means direct physical loss or damage to covered property directly resulting from:

       1. Airborne volcanic blast or shockwave;
                                "\
       2. Ash, dust or particulate matter; or

       3. Lava flow.

       All volcanic activity resulting from volcanic eruptions occurring within any one-hundred sixty-eight (168) hour period will
       constitute a single occurrence.

       Volcanic activity does not include the cost to remove ash, dust or particulate matter that does not cause direct physical
       damage to covered property.                                  '

T.T.   We, us and our(s) means the company issuing this·policy, as shown on the DECLARATIONS, Form ~1000.

U.U.   Wind means the direct action of the movement of air_ at any velocity.

V.V.   You and your(s) mean the named insured shown on the DECLARATIONS, Form RMI000.




RM1007 02-11                                                                                                          Page 9 of 9
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 70 of 114




Policy nu?lber YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         ADDITIONAL NAMED INSURED


This endorsement modifies insurance prov.ided under th~ following:

                 CONDITIONS, Fonn RM1006

We will provide insurance under this policy to each of the persons or organizations shown as an additional named insured on the
Schedule of this endorsement

We will adjust any covered loss only with you.

You will pay the premium for the insurance we provide to the additional named insureds. In the event that you become
bankrupt or insolvent, each additional named insured shall pay the premium for the insurance it receives.

' We will make our payment jointly to you and any person or organiution shown on the Schedule.

                                                           Schedule

Additional Named Insured                                          Location



I Square Management, LLC                                          1 Information way , Ste 200
                                                                  Little Ro.ck, AR 72202
WLR Hotels, LLC                                                   201 South Shackelford Rd
                                                                  Little Rock, AR 72211
HS Hiex Hotel, LLC                                                160 Union Ave.
                                                                  Memphis, 1N 381013

LIT Hotels,,LLC                                                   3121 Bankhead Dr
                                                                  Little Rock, AR 72206
HSHix,LLC                                                         4042 Central Ave.
                                                                  Hot Springs, AR 71913
HS Staybridge, LLC                                                206Metha Ct
                                                                  Hot Springs, AR 71913

Bhavani, Inc                                                      704 W Michigan St.
                                                                  Stuttgart, AR 72160
Arkansas Knoxville Hotels, LP                                     501 E Hill Ave.
                                                                  Knoxville, 1N 37915

                            Copyright 2004, Liberty Mutual Group of Companies - all rights reserved.

 RMllO00l-04                                                                                                        Page l of l
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 71 of 114




Policy number YU2-L9L-467767-l 18

1bis endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisio11,s of the policy remain unchanged.

                 TIDS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       SCHEDULE OF MORTGAGE HOLDERS OR LOSS PAYEES


Location                            Description of Property         Name and Address of Mortgage            Interests
                                                                    Holder or Loss Payee                    ("M" for Mortgage Holder)
                                                                                                            ("LP" for Loss Payee)




2.1                                 RP/PP/BI                        HSHIEXLLC                               M
                                                                    160 Union Ave
                                                                    Memphis, TN

5.1                                 RP/PP/Bl                        Benefit Stteet Partners Realty          M/LP
                                                                    Operating Partnership, L.P.
                                                                    ISAOAATIMA
                                                                    142 West 57th Street, 12 Floor
                                                                    New York, NY 10019

4.1 and 4.2                         RP/PP/BI                        Fanners & Merchants Banlc               M
                                                                    The Banlc of Fayetteville
                                                                    708 South Main St
                                                                    Stuttgart, AR 72160

2.1                                 RP/PP/BI                        Regions Banlc                           M
                                                                    ISAOAATIMA
                                                                    1180 West Peachtree Road, Suite
                                                                    1400
                                                                    Atlanta, GA 30309
                                (




                           Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

RMl 102 03-08                                                                                                       Page 1 of 1
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 72 of 114




Policy number YU2-L9L-467767-] 18

This endorsement is effective 09/01/2018 and will terminate with the policy, It is issued by the company designated in the
Declarations. All other provisions of the policy remain Wlchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         EARTH MOVEMENT COVERAGE


This endorsement modifies insurance provided Wlder th!" following:

                 EXCLUSIONS, Fonn RM1003

1. We will pay for direct physical loss or damage to covered property caused by sudden earth movement within a state(s) or at
    a location(s) shown on the Schedule of this endorsement.

    In addition, if coverage is provided for business income or extra expense in B. Coverages of the DECLARATIONS, Form
    RMl000, we will pay for covered loss of business income or extra expense that results from direct physical loss or damage to
    covered property caused by sudden earth movement within a state(s) or at a location(s) shown on the Schedule of this
    endorsement.

    If you~ policy includes EARTH MOVEMENT SPRINKLER LEAKAGE EXTENSION, Form RMI 105, there is no coverage in
    this endorsement for any loss or damage (including any coverage for business income or extra expense) resulting from leakage
    ofan automatic fire extinguishing system caused by sudden earth. movement (see Form RM1105 for any coverage for such
    loss or damage).

    All earth movement, including any earthquake shocks, within a continuous seventy-two (72) hour period will be considered a
    single occurrence. The expiration of this policy will not reduce this seventy-two (72) hour period.

l. Limit of Liability

    The following limits of,liability do not increase and are not in addition to any_ other applicable limit of liability.

    A. The most we will pay for all loss or damage, including any loss of business income cir extra expense, for each occurrence
         of sudden earth movement loss will be the lesser of the applicable limit of liability shown on:

         (1) The DECLARATIONS, Form RMJ0OO;

         (2) EXTENSIONS OF COVERAGE, Fonn RMI002;

         (3) The Schedule of this endorsement for that particular state or the particular location(s); or

         (4) Any other applicable endorsement to this policy.

    B. The most we will pay for all loss or damage caused by all sudden earth movement, including any loss of business income
       or extra expense, during any one ( 1) policy year is $10,000,000.                         ·




                            Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

RMI 106 03-08                                                                                                                Page 1 of 4
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 73 of 114




                                  EARTH MOVEMENT COVERAGE (Continued)


3. Deductible Amollllt                                                  ·,
    A. We will not pay for a sudden earth movement loss until the loss exceeds either the applicable flat amount deductible or
        percentage deductible shown for that particular state or the particular location{s) shown on the Schedule of this
        endorsement. We will then pay the amount ofloss in excess of the applicable deductible, up to the applicable limit of
        liability.

    B. If a percentage deductible is shown on the Schedule·ofthis endorsement, the deductible amount will be determined as
        follows:

        We will not pay for an earth movement loss until the loss exceeds the greater of;

        (1) The sum of multiplying the deductible factor shown on the Schedule of this endorsement for a particular state or
             location{s) times:

             a. the total reported valu~s on file with us for the covered property at the covered location when and where the
                loss occurred; plus

             b. the full annual business income value which you would have earned in the· twelve ( 12) month period following
                the loss had no loss occurred; or

        (2) The corresponding minimum dedu~ble amowrt also shown for that particular state or the particular location(s).

        We will then pay the amount of the loss in excess of the greater of these two (2) amounts up to the applicable limit of
        liability.

    C. These-deductibles do n~t apply to covered property in transit.

    -D. If indicated by an asterisk(*) after the deductible amount, a separate deductible amount will apply to any covered
        property, loss of business incfme, extra expense, or any other coverage or peril listed on the Schedule of this
        endorsement.                   .

4. This endorsement does not apply to, and no earth movement coverage is provided for, the following coveragc(s):

    Form RM1002, Course of Construction
    Fonn RMI 002, Exhibitions, Expositions, Fairs or Trade Shows
    Form RMI 110, Interruption of Services Coverage Extension
    Fonn RM1002, Miscell_aneous Locations
    Form RMI 002, New Locations




RM 1106 03-08                                                                                                        Page 2 of 4
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 74 of 114




                                EARTH MOVEMENT COVERAGE (Continued)


S. This endors~ent does not apply to, and no earth movement coverage is provided for, any covered property situated in or at
   the following state(s) and location(s):
    When indicated with an (X), covered property at any location situated in:
    A. (X) The State of Alaska;

    B. (X) The State of California;

    C. (X) Th~ State of Hawaii;                    I

    D. (X) The State ofNevada;
    E. ( ) The area defined in this policy as New Madrid;

    F. (X) The area defined in this policy as Puget Sound;

    G. (X) The Commonwealth of Puerto Rico; and

    H. ( ) Any other location(s) shown below:

    Location

    Not Applicable

Refer to the last page of this endorsement for the Schedule of States and Locations for which earth movement coverage is
provided by this policy.




RM 1106 03-08                                                                                                      Page 3 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 75 of 114




                                    EARTH MOVEMENT COVERAGE (Continued)

                                                 Schedule of States and Locations

State or Location                       Lim.it of Liability         Limit of Liability     Deductible Amount
                                         per occurrence               in any one (1)
                                                                      policy year

Area(s) defined in this policy as             $2,500,000                 $2,500,000      $100,000
New Madrid.

Locations not situated in the areas          $10,000,000                $10,000,000      $50,000
defined on the schedule of states
and locations in Item 5 of this
endorsement.




RM 1106 03-08                                                                                          Page 14 of 4
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 76 of 114




Policy number YU2-L9L-467767-l l 8

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                  TIDS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                    FLOOD COVERAGE


This endorsement modifies insurance provided under the following:

                  EXCLUSIONS, Form RMI003-

I.   We will pay for direct physical loss or damage to covered property caused by flood within a state(s) or at a location(s) shown
     on the Schedule of this endorsement.                                                                 '

     In addition, if coverage i~ provided for busines~ income or extra expense in B. Coverages of the DECLARATIONS, Fonn
     RMI 000, we will pay for covered loss of business income or extra expense that results from direct physical loss or damage to
     covered property caused by flood within a state(s) or at a location(s) shown on the Schedule of this endorsement.

     All flood losses within a continuous seventy-two (72) hour period will be considered a single occurrence. The expiration of
     this policy will not reduce this seventy-two (72) hour period.

2. Limit of Liability

     The following limits of liability do not increase and are not in addition to any other applicable limit ?f liability.

     A. The most we wi.11 pay for all loss or damage, including any loss ofb.usiness income or extra expense, for each occurrence
        of flood loss within a state(s) or at a location(s) shown on the Schedule of this endorsement will be the lesser of the
        applicable limit of liability sho~ on:

         (1) The DECLARATIONS, Fonn RMlOO0;

         (2) EXTENSIONS OF COVE,RAGE, Fonn RMIO0~;

         (3) The Schedule of this.endorsement for that particular state or the particular location(s); or

         (4) Any other applicable endorsement to this policy.

     B. The most we will pay for all Joss or damage caused by flood, including any loss of business income or extra expense,
         during any one {I) policy year is $10,000,000.

3.   Deductible Amowit

     A. We will not pay for a flood loss until the Joss exceeds either the applicable flat am01mt deductible or percentage deductible
        shown for that particular state or the particular location(s) shown on the Schedule of this endorsement. We will then pay
        the amount ofloss in excess of the applicable deductible, up to the applicable limit of liability.




                             Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

RMI 108 03-08                                                                                                                Page I of 3
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 77 of 114




                                          FLOOD COVERAGE (Continued)


     B. If a percentage deductible is shown on the Schedule of this endorsement, the deductible amount will be determined as
        follows:

         We will not pay for a flood loss until the loss exceeds the greater of;
         (1) The sum of multiplying the deductible factor shown on the Schedule of this endorsement for a particular state or
             location(s) times:

             a. the total reported values on file with us for the covered property at the covered' location when and where the
                loss occurred; plus

             b. the full annual business income value which you would have earned in the twelve (12) month period following
                the loss had no loss occU1Ted; or

         (2) The corresponding minimum deductJ'ble amount also shown fo~ that particular state or the particul~ location(s).

         We will then pay the amount of the loss in excess of the greater of these two (2) amounts up to the applicable limit of
         liability.

     C. These deductibles do not apply to covered property in transit.

     D. If indicated by an asterisk (•) after. the deductible amount, a separate deductible amount will apply to any covered
        property, loss of business income, extra expense, or any other coverage or peril listed on the Schedule of this
        endorsement.

4. This endorsement does not apply to, and no flood coverage is provided for, the following coverage(s):
     Fonn RM1002, Course of Construction
     Fonn RM 1002, Exhibitions, Expositions, Fairs or Trade Shows
     Fonn RMI 110, Interruption of Services Coverage Extension
     Form RMI 002, Miscellaneous Locations
     Form RM1002, New Locations



S.   This endorsement does not apply to, and no flood coverage is provided for, any covered property situated in or at the
     following state(s) and location(s):


     Not Applicable

Refer to the last page of this endorsement for the Schedule of States and Locations for which flood coverage is provided by this
policy.




RMI 108 03-08                                                                                                         Page 2 of ·3
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 78 of 114




                                       FLOOD COVERAGE (Continued)
                                            Schedule of States and Locations

Loe.   State or Location            Limit of Liability                Limit of Liability   Deductible Amount
No.                                 per occurrence                      in any one (1)
                                                                          policy year
       Group l                      $10,000,000                        $10,000,000         $50,000


1      201 South Shackleford
       Road Little Rock AR
       72.211
2      160 Union Ave Memphis
       TN 38103


3      3121 Bankhead Dr Little
       Rock AR 72206


4.1    704 W Michigan St
       Stuttgart AR 72 I 60
       Quality Inn and Suites - 1
4.2    704 W Michigan St
       Stuttgart AR 72160
       Quality Inn and Suites - 2
 5     501 E Hill Ave Knoxville
       TN 37915-2516


 7     206 Metha Ct Hot
       Springs AR 71913-6182


 8     103 Lookout Cir Hot
       Springs AR 71913




RMl 108 03-08                                                                                        Page 3 of 3
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 79 of 114




Policy number YU2-L9L-467767-l 18

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions ofthe policy.remain unchanged.

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           INTERRUPTION OF SERVICES COVERAGE EXTENSION


This endorsement modifies insurance provided under the following:

                  EXTENSIONS OF COVERAGE, Fonn RM1002
                  EXCLUSIONS, Fotm RM1003

1.   We will pay for physical loss or damage to covered property, loss ofbusiness income and extra expense resulting from an
     interruption of the electrical, heating, air conditioning, refrigeration, telecommwtication, steam, water, sewer or fuel service to a
     location shown on the Schedule of this endorsement, but only if the interruption of service results:

     A. From physical damage by a peril insured against;

     B. Away from a location shown on the Schedule of this endorsement;

     C. To the following, if marked with an "X", that directly supply service to the location shown on the Schedule of this
        endorsement and are either owned, managed or controlled by a company with a contract to supply these services to that
        location, or are Jocat~ within one (1) mile ofthatlocation:

         (1) (X) Any electrical generating plant, substation, power switching station, transformer, gas compressor station, telephone
                 switching facility, water or sewer treatment plant or any other plant or facility responsible for providing the
                 services specified in 1. above;

         (2) (X) Transmission and distribution lines, connections or supply pipes which furnish electricity, steam, gas, ·
                 refrigeration, telecommunication, water or sewer (other than overhead transmission and distribution lines);

         (3) () Overhead transmission and distribution lines.

2. We will not pay for any physical loss or damage to covered property, loss of business income or extra expense due to any
     intenuption of service from:

     A, A satellite, reg~dless of cause; or

     B. The operation of any breaker, switch, device\...or system designed to preserve or protect any property or system integrity; or

     C. Any misalignment, miscl!libration, tripping off-line, or any condition which can be corrected by resetting, tightening,
        adjusting. cleaning, or the performance of'maintenance.

3. Conditions

     A. This extension applies only to the Coverages marked with an "X" in B. Coverages of the DECLARATIONS, Form
         RMIOOO.                                                                                                             .




                             Copyright 2011, Liberty Mutual Group of Companies - all rights reserved.

RMl 110 02-11                                                                                                              Page 1 of 3
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 80 of 114




                   INTERRUPTION QF SERVICES COVERAGE EXTENSION (Continued)


     B. This extension, b·owever, does not apply to, and no coverage is provided in conjunction with, Standard Extension of
        Coverage A. 7. Extended Period of Restoration, EXTENSIONS OF COVERAGE, Fonn RM1002, with respect to any
        loss of business income covered solely under this endorsement.

4. Limit of Liability

     We will not pay more than the applicable limit of liability shown on the Schedule of this endorsement for any one (1)
     occurrence. This limit of liability does not increase and is not in addition to any other applicablellmit ofliability.

5,   Waiting Period

     If an interruption of service waiting period is shown below or on the Schedule of this endorsement, we will only pay for loss of
     business income, extra expense or for perishable goods if the interruption: exceeds the specified waiting period. Once the
     waiting period is met coverage will commence at the initial time ~fthe interruption, and will be subject to any deductible
     shown in 6. below or on the Schedule of this endorsement.

     The following interruption of service waiting period(s) apply:

     A. Equipment Breakdown                                   72Hours

     B. All Coverages Except Equipment Breakdown              72 Hours

6.   Deductible.

     If the interruption of service exceeds the waiting periods in 5., the following deductibles apply to any loss covered under this
     endorsement unless otherwise shown on the Schedule of this endorsement.

     A. Equipment Breakdown

         Deductible(s) as specified in G. 3. a. and G. 3. b. on the DECLARATIONS, Form RMl 000, or on the ADDITIO~AL
         DEDUCTIBLES AND WAITING PERJODS, Form RMl 11S.

     B. All Coverages Except Equipment Breakdown

         (1) We will not pay unless a loss covered under this endorsement exceeds $10,000. We will then pay only the amount of
              loss in excess of this deductible, up to the applicable limit of liability.

              If a separate deductible is shown below, the foregoing dollar amount deductible does not apply to the loss ofbusiness
              income or extra expense portion of the loss covered under this endorsement, which will be subject to the following
              deductible.

         (2) Unless otherwise shown on the Schedule of th.is endorsement, we will not pay for loss of business income or extra
             expense until an interruption of service exceeds a time period ofNot Applicable immediately following the loss
             covered under this endorsement. We will then pay only the amount ofloss sustained after this period of time; up to
             the limit of liability specified.

              For a time deductible shown as days,·each day consists of twenty-four (24) consecutive hours.

     When an asterisk(*) follows one (I) or more of the applicable deductible amounts described on the Schedule of this
     endorsement or any other endorsement to th.is policy, the amounts shown will be applied separately, and are in addition to any
     other applicable deductible(s).

7. Refer to the last page of this endorsement for the Schedule oflocation(s) for which interruption of services coverage is
   provided by this policy.

RMI 110 02-11                                                                                                            Page 2 of 3
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 81 of 114




                INTERRUPTION OF SERVICES COVERAGE EXTENSION (Continued)

                                                        Schedule

Location(s), Coverage(s), Additional Deductible(s)                       Limit of Liability or Deductible(s)
or Waiting Periods


A. Locations
    All covered locations except as indicated in B., C., and D. below.   $100,000

B. Coverages



C. Additional Deductibles or Waiting Periods




D. Other




                    ;




RMI 110 02-11                                                                                 Page 3 of 3
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 82 of 114




Policy nwriber YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                  THIS'ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           ADDITIONAL DEDUCTIBLES AND WAITING PERIODS


1bis endorsement modifies insurance provided under the following:

                   DECLARATIONS, Form RMI 000

A,.   IfG. 2. or G. 3. d. on Form RMI000 is marked with an (X), the deductibles and waiting periods for the coverages described
      on the Schedule of this endorsement apply. If not shown on the Schedule of this endorsement the deductibles and waiting
      periods for all other coverages remain unchanged.

B. If a covered loss involves two (2) or more deductibles, we will use no more than the largest of the applicable deductibles .
   unless otherwise provided below.

C. When an asterisk("') follows one (1) or more ofthe deductible amounts described on the Schedule of this endorsement, the·
   amO\mts shown will be applied separately, and are in addition to any other applicable deductible(s).


                                                             Schedule

Description of Coverage Deductible or Waiting Period                                                   Amount of Deductible and
                                                                                                                 Wiuting Period
All loss or damage to covered property (including any covered loss of                                               $25,000
business income or extra expense) caused by or resulting from bail or wind
(other than wind associated with a named storm) at all locations covered by
this policy.

All loss or damage to covered property (including any covered loss of                                               $50,000
bu~µaess income or extra expense) caused by or resulting from hail or wind
(other than wind associated with a named storm) at all locations covered by
this policy at locations 1.1, 3.1, ?-I and 8.1.




                            Copyright 2011, Liberty Mutual Group of Companies - all rights reserved.

RMI 115 02-11                                                                                                         Page 1 of 3
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 83 of 114




                   ADDITIONAL DEDUCTIBLES AND WAITING PERIODS (continued)

                                                             Schedule

Description of Coverage Deductible or Waiting Period                                         Amount of Deductible and
                                                                                                       Waiting Period
Wind associated with a Named Storm (Deductible)

A. All loss or damage to covered property caused by or resulting from wind associated
   with a Named Storm will be subject to the deductible obtained by adding up all of the
   following with respect to the deductible factors/amo"Qnts listed in Paragraph C. below:

    1. the sum of all applicable percentage deductible factors, calculated as descnbed in
       Paragraph B. below, su~ject to any applicable minimums or maximums; and

    2. Any applicable flat deductible amo\lllts.

B. To determine the amount to be used in Paragraph A for any percentage deductible
    factors provided in Paragraph C., multiply the applicable percentage shown by:

    1. the total reported values on file with us for the covered property at the
       corresponding location(s) (jncluding sub-locations) where the loss occurred;plus

    2. the full annual loss ofbusin1!$S income value which you would have earned for the
        corresponding location (including sub-locations) where the loss occurred in the
        twelve (12) month period following the loss had no loss occurred.




                                                                                                                         C:




RMll 15 02-11                                                                                              Page 2 of 3
                  Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 84 of 114




                        ADDITIONAL DEDUCTIBLES AND WAITING PERIODS (continued)
                                                                     Schedule

    Description of Coverage Deductible or Waiting Period                                               Amount of Deductible and
                                                                                                                 Waiting Period

    C. The following are the deductible factors/amounts to be used for purposes of calculating
·       the wind associated with a Na med Storm deductible. If a location (including its sub
        locations) falls into two or more of the following categories, the category that more
      . specifically identifies that location will be the only one that applies to that location for
        purposes of calculating its portion of the wind associated with a Named Storm
        deductible:-

        Categories (by Group(s), Region(s), State(s), County(ies), Location(s))                        Deductible Factors/Amounts
        First tier wind Counties and Parishes                                                          5% subject to $100,000
                                                                                                       minimum
         Additional First Tier Wind Counties and                                                       $50,000
         Independent Cities

         Second tier wind Counties and Parishes                                                        2% subject to $50,000
                                                                                                       minimum
         Florida; Hawaiian Islands; and Puerto Rico                                                    5% subject to $250,000
                                                                                                       minimum
    D. The foregoing wind associated with a Named Storm deductible is a single
       deductible, even if multiple percentages, minimums or flat deductible
        factors/amounts apply.




    RMI 115 02-11                                                                                                     Page   ~   of 3
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 85 of 114




Policy number YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                  Tms ENDORSEMENT ClIANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   STANDARD EXTENSIONS AMENDATORY


This endorsement modifies insurance provided under the following:

                  EXTENSIONS OF COVERAGE, Fonn RM1002

The following Standard Extensions of Coverage are amended as shown below when marked with an "X":

Standard Extensions of Coverage

1. ( ) Accounts Receivable

         Our sublirnit under A. 1. a.Accounts Receivable is increased from $100,000 to $Not Applicable.

2. () Arson Reward

         Our sublimit under A. 2. Arson Reward is increased from $25,000 to $Not Applicable.

3. () Computer Virus and Denial of Access

         Our sublimit under A. 3. Computer Virus and Denial of Access is increased from $25,000 to $Not Applicable.

4.   ( ) Debris Removal Expense

         A. Our sublimit under A. 4. b. Debris Removal Expense is increased from $250,000 to $Not Applicable.

         B. A. 4. c. Debris Removal Expense is deleted and replaced by the following:

             c.   We will pay up to $Not Applicable for expenses to remove from a covered location, windblown debris of
                  property not covered by this policy.

5.   ( ) Deferred Payments

         Our sublimit under A. 5. a. Deferred Payments is increased from $25,000 to $Not Applicable.




                           Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

RMJ 119 03-08                                                                                                       Page 1 of 2
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 86 of 114




                           STANDARD EXTENSIONS AMENDATORY (Continued)


6. (X) Extended Period of Restoration

        A. 7. a. Extended Period of Restoration is amended to 180 days in lieu of sixty (60) days.

7. ()Fine Arts

        Our sublimit Wlder A. 9. Fine Arts is increased from $100,000 to $Not Applicable.

 8. ( )Fungus Cleanup Expense

        Our sublimit Wlder A. 10. b. Fungus Cleanup Expense is increased from $250,000 to $Not Applicable.

 9. ( )Installation of Personal Property or Personal Property ofOthen

        Our sublimit mider A. 11, Installation of Personal Property or Personal Property of Others is increased from $250,000
        to $Not Applicable.

10. () Lock and Key Replacement

        Our sublimit under A. 12. b. Lock and Key Replacement is increased from $25,000 to $Not Applicable.

11. ( ) Plants, Trees or Shrubs

        Our sublimit Wlder A. 14. Plants, Trees or Shrubs is increased from $100,000 to $Not Applicable.

12. ( ) Pollution Cleanup Expense

        A. Our annual aggregate limit of liability under A. 15. b. Pollution Cleanup Expense is increased from $25,000 to
             $Not Applicable.

        B. Our annual aggregate limit of liability \lllder A. 15. c. Pollution Cleanup Expense is increased from $25,000 to
           $Not Applicable.

13. () Professional Fees

        Our sublimit under A. 16. a. Professional Fees is increased from $25,000 to $Not Applicable.

14. () Removal

        A, 17. b. (1) Removal is deleted and replaced by the following:

        (1) For up to NA days at each place to which the property bas been taken for preservation;




RMI 119 03-08                                                                                                     Page 2 of 2
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 87 of 114




Policy number YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      CAP ON LOSSES FROM CERTIFIED ACT(S) OF TERRORISM


This endorsement modifies insurance provided under the following:

                  EXCLUSIONS, Fonn RM1003
                  DEFINITIONS, Form RMI 007

1. Definition of Certified Act(s) of Terrorism

    For the purpose of this endorsement, the italicized phrase certified act(s) ofterrorism means one (1) or more acts certified by
    the Secretary [of the Treasury], in consultation with the Secretary ofHomeland Security, and the Attorney General of the United
    States, to be terrorism pursuant to the federal Terrorism Risk Insurance Act, including all amendments (hereafter "TRIA"). The
    criteria contained in TRIA for certified act(s) ofterrorism include that the act is a violent act or an act that is dangerous to
    human life, property or infrastructure, and is committed by an individual or individuals as past of an effort to coerce the civilian
    population of the United States or to influence th~ policy or affect the conduct of the United States Oovenunent by coercion.

2. Cap on Losses From Certified Act(s) of Terrorism

    If aggregate insured losses attributable to certified act(s) ofterrorism:

    A. exceed $100 billion in a program year (January 1 through December 31); and

    B. we have met our deductible under the Act;

     neither we nor the Secretary of the Treasury shall be liable for the payment of any portion of the amount of such losses that
     exceeds the $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
     procedures established by the Secretary of the Treasury.

3. Application of Exclusions

     The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not serve to
     create coverage for any loss which would otherwise be excluded by this policy, such as losses under GROUP A exclusions
     A. I. and A. 8. on EXCLUSIONS, Form RM1003 attached to this policy.




                                               0 2015 Liberty Mutual Insurance.
                        Includes copyrighted material of Insurance Service Office, Inc., with its permission.
RMI 144Rl 01-15                                                                                                          Page 1 of 1
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 88 of 114




Policy number YU2-L9L-467767-l 18

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                 TIDS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.


              . ADDITIONAL TYPES OF PROPERTY NOT COVERED AMENDATORY


This endorsement modifies insurance provided under the following:

                 PROPERTY NOT COVERED, Form RM1004

We do not cover loss to the additional types of property described on the Schedule of this endorsement:


                                                             Schedule

Item No.                                     Description of Property Not Covered

                                             All your personal property more specifically insured under inland
                                             marine coverage




                                      e 2012 Liberty Mutual Insurance. All rights reserved
RMI 150 05-12                                                                                                       Page 1 of I
              Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 89 of 114




Policy number YU2-L9L-467767-l 18

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.              ··

                  THIS ENDOR:SEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            DEMOLITION COST, INCREASED CONSTRUCTION COST
                             AND OPERATION OF BUILDING LAWS AMENDATORY


This endorsement modifies insurance provided under the following:

                  DECLARATIONS, Form RMIOOO

Item~ E. 4. b., E. 4.   c., and E: 4. d. on Form RMI 000, are deleted and replaced by the following:

                                                                 Schedule

Location(s)                     b. Demolition Cost          c.   Increased Construction Cost     d. Operation of Building Laws
                                   Sublimit of Liability         Sublimit of Liability              Sublimit ofLiability

2.1                                 34,000,000                   34,000,000                            34,000,000




                                         C> 2012 Liberty Mutual Insurance. All rights reserved

RMI 156 12-12                                                                                                        Page 1 of I
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 90 of 114




Policy number YU2-L9L-467767-1 l8

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                 TffiS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             ADDITIONAL FIRST TIER WIND COUNTIES AND INDEPENDENT CITIES
               (THE STATES OF VIRGINIA THROUGH AND INCLUDING MAINE)


This endorsement modifies insurance provided under the following:

                 DEFINITIONS, Fonn RM1007

The following Counties and Independent Cities are added to Item N. First tier wind Counties and Parishes on DEFINITIONS,
FormRM1007:

Fairfield, Middlesex, New Haven an~ New London Collllties in the State of Connecticut;

Sussex County in the State of Delaware;

Cwnberland, Hancock, Knox, Lincoln, Penobscot, Sagadahoc, Waldo, Washington and York Counties in the State of Maine;

Somerset and Worcester Counties in the State of Maryland;

Barnstable, Bristol, Dukes, Essex, Middlesex, Nantucket, Norfolk, Plymouth and Suffolk Counties in the State of Massachusetts;

Rockingham County in the State of New Hampshir~;

Bronx, Kings, Nassau, New York, Queens, Richmond and Suffolk Counties in the State of New York;

Bristol, Newport and Washington Counties in the State of Rhode lsland; and

Accomack, Gloucester, Hampton, Lancaster, Mathews, Middlesex, Newport News, Norfolk, Northampton, Northwnberland,
Poquoson, Portsmouth, Virginia Beach, Williamsburg and York Counties and Independent Cities in the State of Virginia




                                      © 2012 Liberty Mutual Insurance. All rights reserved

RM1158 J J-12                                                                                                       Page 1 of 1
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 91 of 114




Policy number YU2-L9L-4677 67-118'

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                 Tms ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                          PROPERTY EXTENSION FOR HOTELS


This endorsement modifies insurance provided under the following:

                 DECLARATIONS, Fonn RMIO00
                 EXTENSIONS OF COVERAGE, Fonn RM1002

1. The Subli.mits of Liability and corresponding Extensions of Coverage below are added to E. 4, ofDECLARATIONS, Fonn
   RMl000, andB. ofEXTENSJONS OF COVERAGE, Fonn RM1002, respectively, subject to the deductible(s) in G.1. and G.
   2. ofDECLARATIONS, Form RMI000:

    A. Subli.mits of Liability

         (1) Hotel Guest(s) Emergency Evacuation Expenses

             $10000 per occurrence.'

        ·,(2) Hotel Guest(s) Relocation Expenses

             $2500 per hotel guest in any one (1) occurrence.

             $10000 in any one (1) occurrence for all of your hotel guests.

         (3) Hotel Guelt(s) Personal Property

             $10000 per hotel guest in any one (l)occurrence.

             $10000 in any one (1) occurrence for all of your hotel guests.

         (4) Tenant Emergency Evacuation Expenses

             $ l 0000   per occurrence.

         (5) Tenant Relocation and Move Back Expenses

             $10000 in any one ( 1) occurrence for all covered moving costs.

     B. Extensions of Coverage

         (1) Hotel Guest(s) Emergency Evacuation Expenses

             We will reimburse you for the reasonable and necessary costs or expenses you incur to evacuate your hotel guests,
             and any other lawful occupants, from a covered location, when a civil or military authority having jurisdiction orders
             you to evacuate due to an imminent threat by a peril insured against to life or well-'being at that covered location.


                                      C 2013 Liberty Mutual Insurance. All rights reserved.

RMl 164 01-13                                                                                                        Page I of 3
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 92 of 114




                               PROPERTY EXTENSION FOR HOTELS (Continued)


             We will not reimburse you, however, for any expenses arising out of any planned evacuation drill, medical condition,
             or false alarm.                                     ·

         (2) Hotel Guest(s) Relocation Expenses

             We will pay you the reasonable and necessary costs or expenses you incur as a result of reimbursing the expenses of
             your hotel guest(s) for whom paid prearranged hotel accommodations cannot be honored because of direct physical
             loss or damage resulting from a covered loss, including expenses your hotel guest(s) incurred:

             (a) to secure and use other comparable hotel accommodations close to your covered location;

             (b) while traveling to and from your covered location to the location where the comparable hotel accommodations
                 are secured; and

             (c) for prepaid amowits spent for activities away from the covered location which are lost, and not reimbursable by
                 the activity vendor, because other comparable accommodations within a reasonable distance from your covered
                 location are wiavai1able;

             but on1y for the period of time beginning on the date the hotel guest(s) prearranged hc:,tel accommodations at the
             covered location are scheduled to begin or are interrupted (whichever is later), and ending on the earliest of:

             (a) the date you are ~ble to honor the hotel guest(s) accommodations; or

             (b) the date the hotel guest(s) prearranged hotel accommodations at the covered location were scheduled to end; or
                 thirty (30) days following the covered loss.

         (3) Hotel Guest(s) Personal Property

             We will pay for direct physical loss or damage to your hotel guest(s) personal property while at a covered location
             (other than any personal property located in, on, or attached to a vehicle, for which there is no coverage), including
             your hotel guest(s) room, from any peril insured against other than theft or attempted theft (which is specifically not
             covered by this endorsement).

         (4) Tenant Emergency Evacuation Expenses

             We will reimburse you for the reasonable and necessary costs or expenses you incur to evacuate your tenants from a
             covered location, when a civil or military authority having jurisdiction orders you to evacuate due to an imminent
             threat by a peril insured again~t to life or well-being at that covered location.

             We will not reimburse you, however, for any expenses arising out of any planned evacuation drill, medical condition,
             or false alarm.

         (5) Tenant Relocation and Move Back Expenses

             We will pay for covered moving costs incurred by you with respect to relocating and moving tenants who temporarily
             vacate your covered locations due to loss or damage from a covered loss.                                    ,

2.   For the purpose of this endorsement the following italicized terms have the following definitions:

     A. Covered moving costs means the reasonable and necessary costs you incur for:

         (1) Packing and transporting tenants' property;



RM1164 01-13                                                                                                           Page 2 of 3
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 93 of 114
                                                                         -                                                -   ------




                              PROPERTY EXTE:NSION FOR H;OTELS (Continued)


        (2) Reestablishing utility sei:vices, less any refunds from discontinued service at your covered building;

        (3) Assembling and setting up tenants' fixtures and equipment at your covered building; and

        (4) Unpacking and reshelving tenants' stock and supplies at your covered building.

        All covered moving costs must be incurred no later than sixty (60) days after the building repairs have been completed.
        We will pay for covered moving costs whether or not the tenant(s) move back before the expiration date of this policy.

        Covered moving costs, however do not include any loss, cost, expense or other payments made to the landlord or lessor of
        other premises.                                                                                           ·

    B, Hotel Guest(s) means any person(s) with a valid reservation or preazrangcd hotel accommodations at a covered location.

3. The sublimits ofliability payable under this endorsement do not increase and are not in addition to any other applicable limit
   ofliability.




RM116401-13                                                                                                          Page 3 of 3
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 94 of 114




Policy number YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       EQUIPMENT BREAKDOWN EXTENSIONS OF COVERAGE


This endorsement modifies insurance provided under the following:

                  COVERAGES, Fonn RM1001

1. If coverage for Equipment Breakdown is provided as shown in B. Coverages of the DECLARATIONS, Fonn RMlO00, we will
    pay up to the sublimit ofliability shown for each of the extensions described below.

    These extensions of coverage do not increase the limit of liability under this coverage.

    A. Expediting Expenses Coverage

         We will pay up to a sublimit of $100,000 for the reasonable extra costs of temporary repair to property or of expediting
         the permanent repair or replacement of the property, whichever is less. Expenseswe will cover include overtime wages
         and extra costs for rapid means of transportation.

         We will not cover expenses for temporary rental of property or temporary replacement of damaged property under this
         extension of coverage. We will pay only for expediting expenses caused by an accident to an object.

    B. Hazardous Substances Coverage

         We will pay up to a sublimit of $100,000 for e:itra expenses to clean up, repair, replace or dispose of property that is
         damaged, contaminated or polluted by a hazardous substance. The damage, contamination orpollution must result from
         an accident to an object.

         As used here, e:itra expenses will mean expenses incurred beyond those for which we would have been liable if no
         hazardous substance had been involved.

    C. Perishable Goods Coverage

         (1) We will pay up to a sublimit ofSl00,000 for:

             a.   physical damage to perishable goods due to spoilage;

             b. physical damage to perishable goods due to contamination from the release of refrigerant, including but not
                  limited to ammonia;

             c.   any necessary expenses you incur to reduce the amoimt of Joss under this coverage to the extent that they do not
                  exceed the amount of loss that otherwise would have been payable under this coverage.




                           Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

RM1250 03-08                                                                                                         Page 1 of 2
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 95 of 114




              EQUIPMENT BREAKDOWN EXTENSIONS OF COVERAGE (Continued)


        (2) If you are unable to replace the perishable goods before its anticipated sale, the amount of our payment will be
             detenni.iled on the basis of the sales price of the perishable goods at the time of the accident, less discounts and
             expenses you otheiwise would have had. Otheiwise our payment will be determined in accordance with the
           : valuations endorsement.

        (3) As used here, covered property does not include animals.

    D. Data Restoration

        We will pay up to a sublimit of $100,000 for your reasonable and necessary cost to research, replace and restore lost
        data.

2. If coverage for Equipment Breakdown is provided as shown in B. Coverages of the DECLARATIONS, Fonn RL\11000, the
   coverage provided by this policy is extended as follows:

    A. Water Damage Coverage

        We will pay for loss to property, including the cost of salvage, caused by water, if such damage results from an accident to
        an object

    B. CFC Refrigerants

        We will pay for the additional cost to repair or replacecovered property because of the use or presence of a refrigerant
        containing CFC (chlorinated fluorocarbon) substances. This means theextra expense to do the least expensive of the
        following:

        (1) Repair the damaged property and replace any lost CFC refrigerant;

        (2) Repair the damaged property, retrofit the system to accept a non-CFC refrigerant and charge the system with a
            non-CFC refrigerant; or

        (3) Replace the system with one (1) using a non-CFC refrigerant.

        Additional costs mean those beyond what would have been required had no CFC refrigerant been involved.

        We will also pay for the additional loss as described in loss ofbusiness income and extra expense coverages caused by
        such Joss, if these coverages are indicated in the DECLARATIONS, Form RMlOOO.

3. For the purpose of this endorsement the italicized term hazardous substance means any substance that is hazardous to health or
    has been declared to be hazardous to health by a governmental agency.




                                                                                                                       \




RM1250 03-08                                                                                                               Page 2 of 2
               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 96 of 114




Policy number YU2-L9L-467767-118

This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
Declarations. All other provisions of the policy remain unchanged.

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                    ARKANSAS CHANGES


This endorsement applies only to covered property located in Arkansas, and modifies insurance provided under the following:

                   CONDITIONS; Form RMI006

1. Items 1: and 3. ofB. Appraisal are replaced by the following:

     B. Appraisal

         1. If you fail to agree with us on the amowit of a loss, either party may require that the amount be submitted for
               appraisal. However, an appraisal will be made only if both parties agree, voluntarily, to have the loss appraised.
               Requests for appraisal will be made in writing. Each party will then choose a competent independent appraiser. Each
               party will notify the other of the identity of its appraiser within sixty (60) days of the written request for appraisal.

         3. The appraisers will then set the amount of the loss. If the appraisers submit a written report of an agreement to you
            and us, the amount they agree on will be the amowit of our payment for the Joss. If the appraisers fail to agree within
            a reasonable time, they will submit their differences to the umpire. Written agreement signed by any two (2) of these
            three (3) will set the amount ofloss. An appraisal decision will not be binding on the parties involved.

2. Item Y. Suit is replaced with the following:

     Y. Suit

         No suit or other legal proceeding shall be brought against us unless there has been full compliance with all the policy
         tenns and conditions. Any suit against us must be brought within five (S) years after the date on which the direct physical
         loss or damage occurred.                              ·

3.   Item X. Subrogation is replaced by the following:

     X. Subrogation

          1. If we make payment for a loss, you will assign to us all your rights of recovery against any party for that loss. We
             will not acquire any rights of recovery you have waived prior to the loss. You agree to cooperate and not to waive,
             prejudice, settle or compromise any claim against any party after the loss.

          2.   We will be entitled to recovery only after you have been fully compensatc:d for the loss pursuant to the terms and
               conditions of this Policy.

          3. You will be paid your provable uninsured loss after any legal fees and expenses have been deducted.




                                                 0 2017 Liberty Mutual Insurance

RM1803 10-17                                                                                                             Page 1 of 2
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 97 of 114




                                        ARKANSAS CHANGES (Continued)


4.   Whenever used in this policy, the term depreciation means expense depreciation, which is defined as depreciation, including but
     not limited to the cost of goods, materials, labor and services necessary to replace, repair or rebuild damaged covered
     property.

     In accordance with ARK. CODE ANN. § 23-88-106, we are notifying you that we may apply depreciation, as defined above,
     pursuant to the terms of the policy. If depreciation is applied to a loss for damaged covered property, we shall provide a
     written explanation as to how the depreciation was calculated.




RM1803 10-17                                                                                                         Page 2 of 2
                  Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 98 of 114




    Policy number YU2-L9L-467767-l 18

    This endorsement is effective 09/01/2018 and will terminate with the policy. It is issued by the company designated in the
    Declarations: All other provisions of the policy remain unchanged.                                                       ·

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        ARKANSAS CHANGES- CANCELLATION AND NONRENEWAL


    This endorsement modifies insurance provided under the following:

                      CONDITIONS, Fonn RM1006

    1. Item 3. ofF. Cancellation is replaced with the following:

        3.   If this policy has been in effect for sixty (60) days or more or is a renewal of a policy we issued, we may cancel this policy
             by giving you and any lien holder' or loss payee named in the policy written notice of cancellation at least:

             a. Ten ( 10) days before the date of cancellation if we cancel for nonpayment of premium;

             b.   Sixty (60) days before the date of cancellation ifwe cancel for one (l) or more of the following reasons:

                  (1) Discovery of fraud or ~aterial misrepresentation by you in obtaining this policy or in pursuing a claim under this
                      policy;

                  (2) The occurrence of a material change in the risk that substantially increases any hazard insured against wider this
                      policy;

                  (3) Violation of any local fire, health, safety, building, or construction regulation or ·ordinance with respect to covered
                      property which substantially increases any hazard insured against under this policy;

                  (4) Nonpayment of membership dues in those cases in which the bylaws, agreements, or other legal instruments
                      require payment as a condition of the issuance and maintenance of this policy; or

                  (5) A material violation of a material provision of this policy.

    2. Item 7. ofF. Cancellation is replaced with the folJowing:
\
         7. a. If this policy is canceled, we will send you any premium refund due.

             b. We will refund the pro rata unearned premium if the policy is:

                  (1) Canceled by· us or at our request;

                  (2) Canceled but rewritten with us or in our company group; or

                  (3) Canceled because you no longer have an insurable interest in the property or business operation that is the subject
                      of this insurance.




                                Copyright 2008, Liberty Mutual Group of Companies - all rights reserved.

    RM 1903 03-08                                                                                                             Page I of 2
               Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 99 of 114




               ARKANSAS CHANGES - CANCELLATION AND NONRENEWAL (Continued)


          c. If this policy is canceled at your request, other than a cancellation described in 7; b. (2) and (3) above, we will refund
               ninety (90)% of the pro rata unearned premium. However, the refund will be less than ninety (90)% of the pro rata
               unearned premium if the refund of such amount would reduce the premium retained by us to an amount less than the
               minimum premium for this policy.

          cl. The cancellation will be effective even ifwe have not yet made or offered a refund

          e.   If you cancel the policy, we will retain no less than $100 of the premium and we wiU retain no less   than $250 of the
               premium if coverage is provided for equipment breakdown.

3. Item S. ofM. Mortgage Holders is replaced with the following:

     S.   Ifwe decide not to renew this policy, we will give written notice to the mortgage bolder:

          a. As soon as practicable if nonrenewal is due to your failure to pay any premium required for renewal; or

          b. At least sixty (60) days before the expiration date of this policy, if the nonrenewal is for any other reason.

4.   Item 1. of P. Nonrenewal is replaced with the following:

     1.   lfwe decide not to renew this policy, we will mail or deliver a written notice ofnonrenewal toyou and any lien holder or
          loss payee named in the policy at least sixty (60) days before the expiration date of this policy. Notice will be sent to your
          last mailing address known to us. We will state the reason for nonrenewal.

          However, we are not required to send this notice if nonrenewal is due to your failure to pay any premium required for
          renewal.

     The provisions ofltem P. Nonrenewal do not apply to any mortgage holder.




RMI903 03-08                                                                                                             Page 2 of 2
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 100 of 114




Policy number YU2-L9L-467767-l l 8



                                          Arkansas Notice to Policyholders·          1




To assist in the comm.l,lllication of suggestions, complaints, or comments, Arkansas Act 197, House ~ill 1221 requires that
policyholders know the addresses of our customer service department and the consumer division of the department of insurance.
These addresses are:

LIBERTY MUTIJAL INSURANCE GROUP                                 ARKANSAS INSURANCE DEPARTMENT
10800 FINANCIAL CENTRE PARKWAY                                  1200W3JU>ST
SUITE300                                                        LITTLE ROCK AR 72201
LITILE ROCK AR 72211                                            Telephone number: (501) 371-2640 or
Telephone number: (501) 224-4300                                Toll-free telephone number: 1-800-852-5494




EN4003 01-10                                                                                                       Page 1 of 1
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 101 of 114




Policy number YU2-L9L-467767-118



                           DISCLOSURE - TERRORISM RISK INSURANCE ACT


     THIS FORM IS MADE PART OF YOUR POLICY PURSUANT TO THE TERRORISM RISK
     INSURANCE ACT.

     In accordance with the Terrorism Risk Insurance Act, including all amendments ("TRI.A" or the "Act"), we are·
     required to provide you with a notice ofthe portion of your premium attributable to coverage for "certified   acts of
     terrorism," the federal share of payment of losses from such acts, and the lunitation or "cap" on our liability under
     the Act.

      Disclosure of Premium

     The Company has made available coverage for "certified acts of terrorism" as defined in the Act. If purchased, the
     portion of your premium attributable to coverage for "certified acts of terrorism" is shown on the
     DECLARATIONS, or elsewhere by endorsement in your policy.

     11IE TERRORISM RISK INSU!{ANCE ACT

      The Terrorism Risk Insurance Act. including all amendments ("TRIA" or the "Act"), establishes a program to
      spread the risk of catastrophic losses from ~ertain acts of terrorism between insurers and the federal government. If
      an individual insurer's losses from a ''certified act of terrorism" exceed a specified deductible amount. the
      government will reimburse the insurer for a percentage oflosses (the ''Federal Share") paid in excess of the
      deductible but only if aggregate industry losses from such an act exceed the "Program Trigger". An insurer that has
      met its insurer deductible is not liable for any portion oflosses in excess ofSl00 billion per year. Similarly, the
      federal government is not liable for any losses covered by the Act that exceed this amount If aggregate insured
      losses exceed $100 billion, losses up to that amount may be pro-rated, as determined·by the Secretary of the
      Treasury.


      The Federal Share and Program Trigger by calendar year are:


               Calendar Year              Federal Share             Program Trigger

               2015                       85%                       $100,000,000
               2016                       84%                       $120,000,000
               2017                       83%                       $140,000,000
               2018    (                  82%                       $160,000,000
               2019                       81%                       $180,000,000
               2020                       80%                       $200,000,000




                                              0 2015 Liberty Murual Insurance.

EN9052 01-15                                                                                                          Page 1 of 2
          Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 102 of 114




                    DISCLOSURE - TERRORISM RISK INSURANCE ACT (Continued)


     MANDATORY AVAILABILITY OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM"

     TRIA requires insurers to make coverage available for any loss that occurs within the United States (or outside of
     the U.S. in the case of U.S. missions and certain,air carriers and vessels), results from a "certified act ofterrorislll"
     ~ that is otherwise covered,under your policy.

     A "certified act of terrorism" means:

     [A)ny act that is certified by the Secretary [of the Treasury], in consultation with the Secretary of
     Homeland Security, and the Attorney General of the United States

         (i) to be an act of terrorism;

         (ii) to be a violent act or an act that is dangerous to -

               (I) human life;

               (II) property; or

               (Ill) Infrastructure;

         (iii) to have resulted in damage within the United States, or outside of the United States in the case of.,.

               (I) an air carrier (as defined in section 40102 oftitle 49, United States Code).or United States
                   flag vessel (or a vessel based principally in the United States, on which United States income
                   tax is paid and whose insurance coverage is subject to regulation in the United States); or

               (II) the premises of a United States mission; and

         (iv) to have been committed by an individual or individuals as part of an effort to coerce the civilian population
              of the United States or to influence the policy or affect the conduct of the United States Government by
              coercion.




EN9052 01-15                                                                                                            Page 2 of 2
           Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 103 of 114




                 POLICYHOLDER NOTICE· COMPANY CONTACT INFORMATION


In the event you need to contact someone about this policy for any reason, please contact your Sales
Representative or Producer of Record as shown on the policy Declarations or Information Page.

If you have additional questions, youm~y contact the company at the follo~g address:

                                          Liberty Mutual Insurance
                                             175 Berkeley Street
                                             Boston, MA 02116
                                          (617) 357-9500 E:s:t. 41015




SNI 90 01 0512                           Cl2012 Liberty Mutual Insurance. All rights reserved.         Page 1 of 1
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 104 of 114


                   IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                        HON. CHRIS PIAZZA - 2ND DIVISION 6TH CIRCUIT

                    I SQUARE MGMT, ET AL V MCGRIFF INSURANCE SERICES

                                             60CV-19-8063

                                               SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

 MCGRIFF INSURANCE SERVICES, INC.
124 West Capitol Avenue
Suite 1900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas
Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiffs attorney, whose name and
address are:

Cody Kees
425 W. Capitol Ave.
Suite 3200
Little Rock, AR 72201

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
•Notice of Right to Consent to Disposition of Case by a State District Court Judge




                                          A-2
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 105 of 114


                                           CLERK OF COURT
Address of Clerks Office

TERRI HOLLINGSWORTH, CIRCUIT CLERK
CIRCUIT COURT OF PULASKI COUNTY
401 W. MARKHAM                             CLERK Christy Renee McDaniel, DC
LITTLE ROCK, AR 72201
                                           Date: 11/13/2019
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 106 of 114


                              NOTICE OF RIGHT TO CONSENT
                TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are
available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.




                                                      Circuit Clerk
                                                      Date: 11/13/2019
             Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 107 of 114


No. 60CV-19-8063 This summons is for MCGRIFF INSURANCE SERVICES, INC. (name of
Defendant).



                                          PROOF OF SERVICE

O On _ _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the individual
at                                                        [place]; or

O After making my purpose to deliver the summons and complaint clear, on _ _ _ _ _ _ __
[date] I left the summons and complaint in the close proximity of the defendant by
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the
summons and complaint was left] after he/she refused to receive it when I offered it to him/her; or

O On _ _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ _ , a
member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ _ _ __
[address], a place where the defendant resides; or

O On _ _ _ _ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ _ _ __
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of _ _ _ _ _ _ _ _ _ _ _ [name of defendant]; or

O On _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ _ _ [address], where the
defendant maintains and office or other fixed location for the cond~ct of business, during normal
working hours I left the summons and complaint with

[name and job description]; or

O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

O I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after
the date of mailing.

O Other [specify]:



O I was unable to execute service because:
            Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 108 of 114


My fee is $ _ _ .

To be completed if service is by a sheriff or deputy sheriff:

Date: - - - - - -              SHERIFF OF _ _ _ COUNTY, ARKANSAS


                              By:------------
                              [Signature of server]



                              [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - - -             By:------------
                              [Signature of server]



                               [Printed name]

Address:
           --------------------------

Phone:
         ------------
Subscribed and sworn to before me this date: - - - - - -



                               Notary Public

My commission expires: _ _ _ _ _ _ __

Additional information regarding service or attempted service:
      Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 109 of 114
                                                                                     ELECTRONICALLY FILED
                                                                                           Pulaski County Circuit Court
                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                              2019-Nov-13 14:08:31
                                                                 S0CV-19-8063
             IN THE CIRCUIT COURT OF PULASKI COUNTY. ARKAl"w A" COSD02 : 2 Pages
                                      SECOND DIVISION


I SQUARE MANAGEMENT LLC and
ARKANSAS KNOXVILLE HOTEL, LP                                                           PLAINTIFFS

       v.                     CASE No. 60CV-19-8063

MCGRIFF INSURANCE SERVICES, INC.                                                      DEFENDANT


                                  ENTRY OF APPEARANCE


       Keith I. Billingsley, of Bequette, Billingsley & Kees, P.A., hereby enters his appearance in

the above-captioned proceedings on behalf of Plaintiffs, I Square Management LLC and Arkansas

Knoxville Hotel, LP. I certify that I am admitted to practice in this Court.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol A venue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com
                                              Email: kbillingsley@bbpalaw.com

                                              By:     /s/ Keith I. Billingsley
                                                      Keith I. Billingsley # 86016
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118

                                              Attorneys for Plaintiff




                                          A-3
      Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 110 of 114




                                 CERTIFICATE OF SERVICE

        I, Keith I. Billingsley, hereby certify that on November 13, 2019, I electronically filed the
foregoing with the Clerk of the Court using the ECF electronic filing system, which shall send
notification of such filing to all parties of record.




                                               ls/Keith l Billingsley
      Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 111 of 114
                                                                                     ELECTRONICALLY FILED
                                                                                           Pulaski County Circuit Court
                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                                        2019-Nov-13 14:10:00
                                                                                           S0CV-19-8063
                                                                                          C06D02 : 2 Pages
             IN THE CIRCUIT COURT OF PULASKI COUNTY. A
                              SECOND DIVISION


I SQUARE MANAGEMENT LLC and
ARKANSAS KNOXVILLE HOTEL, LP                                                           PLAINTIFFS

       v.                     CASE No. 60CV-19-8063

MCGRIFF INSURANCE SERVICES, INC.                                                      DEFENDANT


                                  ENTRY OF APPEARANCE


       Jay Bequette, of Bequette, Billingsley & Kees, P.A., hereby enters his appearance in the

above-captioned proceedings on behalf of Plaintiffs, I Square Management LLC and Arkansas

Knoxville Hotel, LP. I certify that I am admitted to practice in this Court.

                                              Respectfully submitted,

                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone:(501)374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com
                                              Email: kbillingsley@bbpalaw.com

                                              By:     /s/ Jay Bequette
                                                      Keith I. Billingsley # 86016
                                                      Jay Bequette, #87012
                                                      Cody Kees, #2012118

                                              Attorneys for Plaintiff




                                             A-4
      Case 4:19-cv-00922-JM Document 1 Filed 12/20/19 Page 112 of 114




                                 CERTIFICATE OF SERVICE

        I, Jay Bequette, hereby certify that on November 13, 2019, I electronically filed the foregoing
with the Clerk of the Court using the ECF electronic filing system, which shall send notification of
such filing to all parties of record.




                                               ls/Jay Bequette
North Carolina Secretary Case
                         of State 4:19-cv-00922-JM
                                  Search Results              Document 1https
                                                                           Filed   12/20/19 Page
                                                                              ://www.sosnc.gov/online   113 of 114
                                                                                                     _services/search/Business_ Registration_Re ...



         • File an Annual Report/Amend an Annual Report • Upload a PDF Filing • Order a Document Online • Add Entity to My Email
         Notification List • View Filings • Print a Pre-Populated Annual Report form • Print an Amended a Annual Report form


         Business Corporation

         Legal Name
         McGriff Insurance Services, Inc.
         Prev Legal Name
         BB&T Insurance Services, Inc.
         Prev Legal Name
         Ecf, Inc.
         Prev Legal Name
         Southern National Insurance Services, Inc.


         Information

         Sosld: 0234176
         Status: Current-Active
         Annual Report Status: Current
         Citizenship: Domestic
         Date Formed: 9/1/1988
         Fiscal Month: December
         Registered Agent: CT Corporation System

         Addresses

            Reg Office                      Reg Mailing                  Principal Office
            160 Mine Lake Ct Ste 200        160 Mine Lake Ct Ste 200     3605 Glenwood Avenue
            Raleigh, NC 27615-6417          Raleigh, NC 27615-6417       Raleigh, NC 27612


            Mailing
            c/o Katrina D Ramey, 200 West Second Street, 3rd Floor
            Winston-Salem, NC 27101


         Officers

            President                  Treasurer                    Secretary
            Wesley V. Dasher           Andrea Lynn Holder           Tammy J. Stringer
            3605 Glenwood Avenue       3605 Glenwood Avenue         3605 Glenwood Avenue
            Raleigh NC 27612           Raleigh NC 27612             Raleigh NC 27612


         Stock

         Class: COMMON
         Shares: 10000
         Par Value 10
                                                              EXHIBIT "B"

l of l                                                https://www.sosnc.gov/online_services/search/ ...                        12/18/2019, 10:06 AM
                        Case
Arkansas Secretary of State            4:19-cv-00922-JM Document 1 https://www.sos.arkansas.gov/corps/search
                                                                    Filed 12/20/19 Page 114 of 114           _ corps.php?DETAIL= I 7402 ...




         Search Incorporations. CoopC"rativ.:s. Banks and Insurance Compani~s


         LLC Member information is now confidential per Act 865 of 2007

         Use your browser's back button to return to the Search Results

         [Jggin New Search
                                  For service of process contact the


                                  Corporation Name                        MCGRIFF INSURANCE SERVICES, INC.

                                  Fictitious Names                        BB&T INSURANCE SERVICES, INC.
                                                                          REBSAMENINSURANCE

                                  Filing#                                 100173243

                                  Filing Type                             Foreign For Profit Corporation

                                  Filed under Act                         For Bus Corp; 958 of 1987

                                  Status                                  Good Standing

                                  Principal Address

                                  Reg. Agent                              THE CORPORATION SYSTEM

                                  Agent Address                           124 WEST CAPITOL AVENUE, SUITE 1900

                                                                          LITTLE ROCK, AR 72201

                                  Date Filed                              07/16/1999

                                  Officers                                SEE FILE, lncorporator/Organizer
                                                                          GERALD CULLER , Tax Preparer
                                                                          WESLEY V DASHER , President
                                                                          TAMMY J. STRINGLER, Secretary
                                                                          ANDREA L. HOLDER , Treasurer
                                                                          MARY M. MARTIN , Controller

                                  Foreign Name                            MCGRIFF INSURANCE SERVICES, INC.

                                  Foreign Address                         3605 GLENWOOD AVENUE
                                                                          RALEIGH, NC 27612

                                  State of Origin                         NC


                                  Purchase a Certificate of Good          Pay Franchise Tax for this corporation
                                  Standing for this Entity




I of I                                                                 https://www.sos.arkansas.gov/corps/search _ cor...   12/2/2019, 10:37 AM
